Exhibit 10.1

 

PURCHASE AGREEMENT

 

DATED AS OF

 

November 3, 2014

 

BETWEEN

 

L-3 COMMUNICATIONS CORPORATION

 

AND

 

OPTEX SYSTEMS, INC.

 

 

 

 

TABLE OF CONTENTS



 



    Page       ARTICLE 1 DEFINITIONS 1 1.1 Definitions 1       ARTICLE 2 SALE
AND PURCHASE OF ASSETS 1 2.1 Transferred Assets 1 2.2 Excluded Assets 2 2.3
Non-Transferability of Certain Assets 3       ARTICLE 3 LIABILITIES 4 3.1
Assumption of Liabilities 4 3.2 Retained Liabilities 5 3.3 Shared Liabilities 6
      ARTICLE 4 PURCHASE PRICE 6 4.1 Purchase Price 6 4.2 Payment at Closing 6
4.3 Allocation of the Purchase Price 6       ARTICLE 5 REPRESENTATIONS AND
WARRANTIES OF THE SELLER 7 5.1 Organization and Existence of Seller 7 5.2
Corporate Authority 7 5.3 Financial Statements 7 5.4 Inventory 7 5.5 Real
Property 7 5.6 Title to Personal Property 8 5.7 Condition and Sufficiency of
Transferred Assets 8 5.8 Contracts 8 5.9 Proprietary Rights 10 5.10 Tax Matters
10 5.11 Environmental Matters 11 5.12 No Breach of Contract, No Violations of
Law, No Prior Approval 12 5.13 Litigation 13 5.14 Finders, Brokers and
Investment Bankers 13 5.15 No Material Adverse Change 13 5.16 Governmental
Permits and Licenses; Compliance with Laws 13 5.17 Employees; Labor Relations 14
5.18 Employee Benefits 14 5.19 Liabilities 15 5.20 Government Contracts 15 5.21
Government Furnished Equipment 16 5.22 Disclaimer; Cross References 16      
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE BUYER 16 6.1 Organization,
Existence and Standing of the Buyer 17 6.2 Corporate Authority 17

 



 

 

 



6.3 No Breach of Contract, No Violations of Law, No Prior Approval 17 6.4
Litigation 17 6.5 Finders, Brokers and Investment Bankers 17 6.6 Financing 17
6.7 Disclaimer as to Condition of Transferred Assets 17 6.8 Nonreliance 18 6.9
Access to Information 18 6.10 Disclaimer 18       ARTICLE 7 COVENANTS OF THE
SELLER 19 7.1 Access by the Buyer to Properties and Records; Furnishing
Information 19       ARTICLE 8 COVENANTS OF THE BUYER 19 8.1 Make Records
Available 19 8.2 Novation of Government Contracts 19       ARTICLE 9 MUTUAL
COVENANTS 20 9.1 Transition Services Agreements 20 9.2 Payments Received 20 9.3
Further Assurances 20 9.4 Covenant Regarding Personnel 20 9.5 Guarantee of
Performance 21       ARTICLE 10 EMPLOYEES AND EMPLOYEE BENEFITS 21 10.1 Offer of
Employment. 21 10.2 Severance Payment Responsibilities. 21 10.3 Employee Benefit
Plans. 22 10.4 Enforceability 23 10.5 No Third-Party Beneficiaries 24 10.6
Vacation Responsibilities 24 10.7 Workers’ Compensation Claims 24 10.8 WARN
Responsibilities 24       ARTICLE 12 INTENTIONALLY LEFT BLANK 24       ARTICLE
13 INTENTIONALLY LEFT BLANK 24       ARTICLE 14 INTENTIONALLY LEFT BLANK 25    
  ARTICLE 15 CLOSING 25 15.1 The Closing Date 25 15.2 Deliveries by the Buyer 25
15.3 Deliveries by the Seller 25 15.4 Effective Time and Rights to Possession 26
      ARTICLE 16 SALES AND TRANSFER TAXES 26       ARTICLE 17 BULK SALES 26

 



vi

 

 



ARTICLE 18 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND  COVENANTS 26 18.1
Survival 26 18.2 Notice of Claim 27       ARTICLE 19 INDEMNIFICATION 27 19.1
Indemnification of the Buyer 27 19.2 Indemnification of the Seller 28 19.3
Eligible Claim, Threshold Amount, Payment 28 19.4 Procedures for Claims 28 19.5
Third-Party Claims 29 19.6 Exclusive Remedy 29 19.7 Payment of Amounts 30 19.8
Insurance Offset 30 19.9 No Indemnification For Known Breaches of
Representations and Warranties 30 19.10 Maximum Amount of Any Indemnification 30
      ARTICLE 20 INTENTIONALLY LEFT BLANK 30       ARTICLE 21 EXPENSES 30 21.1
Expenses 30       ARTICLE 22 DISPUTE RESOLUTION 31 22.1 Jurisdiction; No Jury
Trial 31       ARTICLE 23 MISCELLANEOUS 31 23.1 Notices 31 23.2 Waiver 32 23.3
Captions 32 23.4 Successors and Assigns 32 23.5 Enforceability 32 23.6 No
Third-Party Beneficiaries or Right to Rely 32 23.7 Counterparts 33 23.8
Governing Law 33 23.9 Time of Essence 33 23.10 No Strict Construction 33 23.11
Public Announcements 33 23.12 Currency/Method of Payment 33 23.13 Subsequent
Legal Fees 33 23.14 Miscellaneous 33 23.15 Entire Agreement; Amendment 34

 



vii

 

 

    Exhibit EXHIBIT   Number       Financial Statements   5.3 Capital
Expenditure Budget   7.1(d) Agency Designation   7.11A Transitional Services
Agreement – Seller to Buyer   9.1 A Transitional Services Agreement – Buyer to
Seller   9.1 B General Assignment and Bill of Sale   15.3(a)

 

    Schedule SCHEDULE   Number       Definitions   1.1 Seller’s Accounting
Principles   1.1(ffff) Seller’s Knowledge   1.1(gggg) Leased Real Property  
2.1(a) Personal Property and Personal Property Leases   2.1(b) Proprietary
Rights   2.1(f) Other Transferred Assets   2.1(j) Excluded Proprietary Rights  
2.2(c) Other Excluded Assets   2.2(j) Payment Instructions   4.2 Allocation of
the Purchase Price   4.3 Adjustments to Financial Statements   5.3 Accounts
Receivable Exceptions   5.3 Inventory   5.4 Leased Real Property Exceptions  
5.5(b) Real Property used in Business   5.5(c) Personal Property Exceptions  
5.6 Disclosed Contracts   5.8(a) Disclosed Contracts Exceptions   5.8(b)
Proprietary Rights Exceptions   5.9 Tax Matters Exceptions   5.10 Environmental
Exceptions   5.11(a) Creation of Lien on Transferred Assets   5.12(a) Consents  
5.12(b) Litigation   5.13 Material Adverse Change   5.15 Collective Bargaining
Agreements   5.17(b) Employee Claims   5.17(c) Employee Benefit Plans   5.18(a)
Claims against Employee Benefit Plans   5.18(c) Government Contract
Investigations or Audits   5.20(a)

 

viii

 

 

Government Contract Claims and Disputes   5.20(b) Government Contract Rate
Schedules   5.20(d) Government Furnished Equipment   5.21(b) Retained Employees
  9.4(a) Excluded Product Line Employees   10.1

 

ix

 

  

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
November 3, 2014 between L-3 Communications Corporation, a Delaware corporation
(“Seller”), and Optex Systems, Inc., a Delaware corporation (“Buyer”).

 

RECITALS:

 

A.           Through Seller’s Applied Optics Product Line (the “Product Line”),
Seller is engaged in the design, manufacture, marketing and distribution of
precision optical assemblies utilizing thin film coating capabilities used in
Optical Systems and Components (the “Business”); and

 

B.           Upon the terms and subject to the conditions hereinafter set forth,
Buyer wishes to acquire from Seller, and Seller wishes to sell to Buyer, all of
the Transferred Assets, Assumed Liabilities and Shared Liabilities (as such
terms are defined below), in exchange for the purchase price provided for
herein.

 

NOW, THEREFORE, in consideration of the payments herein provided for and the
covenants herein contained, the parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1           Definitions. Unless elsewhere defined herein, capitalized terms
used herein shall have the meanings set forth in Schedule 1.1. All references
herein to an Article, Section or Schedule are to an Article, Section or Schedule
of or to this Agreement, unless otherwise indicated.

 

ARTICLE 2

SALE AND PURCHASE OF ASSETS

 

2.1           Transferred Assets. On the terms and subject to the conditions of
this Agreement, and for the consideration set forth in Article 4, the Seller
shall, on the Closing Date, sell, transfer and convey to the Buyer, free and
clear of all Liens, other than the Assumed Liabilities, the Real Property
Permitted Exceptions and the Personal Property Permitted Exceptions, all of the
Seller’s respective rights, titles and interests in and to the assets that are
used, held for use, or useful solely or primarily in connection with the
operation of the Business (the “Transferred Assets”), consistent with the terms
and conditions of this Agreement, subject in each case to Section 2.2 and
Section 2.3, including, but not limited to, the following:

 

 

 

 

(a)          Leased Real Property. All of the real property listed on Schedule
2.1(a), which real property is leased or subleased by the Business as the same
shall exist on the Closing Date (the “Leased Real Property”);

 

(b)          Personal Property. All Personal Property and Personal Property
Leases including those items and leases identified on Schedule 2.1(b);

 

(c)          Inventory. All Inventory as set forth on Schedule 2.1(c) hereto;

 

(d)          Contracts. Subject to Article 10, all rights and claims of the
Business under all Contracts including those identified on Schedule 5.8(a);

 

(e)          Lists and Records. All of the Business’s books and records,
customer and supplier lists, sales, cost and shipping records and other lists
and documents primarily or exclusively related to the conduct of the Business;

 

(f)          Intellectual Property. All of the Intellectual Property listed on
Schedule 2.1(f) (the “Proprietary Rights”);

 

(g)          Prepaid Items. All of the Business’s prepaid expenses and deposits
which are capable of being transferred, as set forth on Schedule 2.1(g) hereto;

 

(h)          Governmental Permits and Licenses. To the extent transferable under
applicable law, all of the permits, licenses, certifications, approvals,
consents, and other governmental authorizations (the “Permits”) issued to Seller
primarily or exclusively in connection with the conduct of the Business, subject
to Section 2.3;

 

(i)          Claims Against Third Parties. All claims, actions, suits,
proceedings or choses in action arising primarily or exclusively in connection
with the conduct of the Business, except those relating to Excluded Assets,
Retained Liabilities or the Seller’s share of the Shared Liabilities; and

 

(j)          Other Transferred Assets. Any other assets identified on
Schedule 2.1(j) (the “Other Transferred Assets”).

 

2.2       Excluded Assets. Notwithstanding the foregoing, the following assets
to the extent existing prior to the Closing (the “Excluded Assets”) shall be
retained by the Seller and shall not be included in the Transferred Assets:

 

(a)          all cash (except petty cash), bank accounts, and certificates of
deposit, cash equivalents and marketable securities owned by the Seller;

 

(b)          all of the Accounts Receivable, for all product delivered before
the Closing except for unsettled claims for undelivered/terminated/cancelled
contracts to the extent the related inventory is included in the purchased
assets;

 

2

 

 

(c)          the Intellectual Property owned, licensed or otherwise used by any
of the Seller or any of their Affiliates which is not used primarily or
exclusively in the conduct of the Business, including, without limitation, (i)
any patents or pending patent applications, (ii) any trade secrets, (iii) the
trade names and trademarks “L-3”, “L-3 Communications Corporation” and “L-3
Communications”, (iv) any other trade names, trademarks, corporate names and
logos incorporating in any way any of the foregoing names or affiliated
therewith and (v) those trademarks and such other Intellectual Property
identified on Schedule 2.2(c) (the “Excluded Proprietary Rights”);

 

(d)          subject to Section 2.3, any Non-Transferable Assets for which
consent, approval or novation to transfer has not been obtained prior to the
Closing Date;

 

(e)          all claims and rights of, relating to or arising from any of the
Excluded Assets, the Retained Liabilities or the Seller’s share of the Shared
Liabilities;

 

(f)          all rights, properties and assets of the Business which shall have
been transferred or disposed of by the Business prior to the Closing Date in
transactions occurring in the ordinary course;

 

(g)          except as provided in Article 10, all assets held by or on behalf
of the Business in trust, reserve or otherwise, in respect of Employee Benefit
Plans or any other obligations pertaining to Product Line Employees, except to
the extent the liabilities with respect to which are transferred at Closing,
then the assets shall be transferred to be held in trust, reserve or otherwise;

 

(h)          all rights of the Business to any claims for any federal, state or
local Tax credits or refunds relating to the operation of the Business during
periods prior to or on the Closing Date;

 

(i)          all rights of the Business to any claims for insurance proceeds
relating to the operation of the Business during periods prior to or on the
Closing Date provided that facility repairs related to the claim have been
satisfactorily completed; and

 

(j)          those assets specifically identified on Schedule 2.2(j) (the “Other
Excluded Assets”).

 

2.3       Non-Transferability of Certain Assets.

 

(a)        To the extent that there are certain assets or agreements of the
Business, including without limitation the Permits, which are not assignable
without the consent, approval or novation of Persons other than the Seller
(“Non-Transferable Assets”), and such consents, approvals or novations are not
obtained by the Closing Date, this Agreement and the Closing shall not
constitute an assignment or agreement to assign or transfer such assets without
such consent, approval or novation.

 

3

 

 

(b)        For a reasonable period following the Closing Date, the Seller agrees
to cooperate in good faith with the Buyer to enter into any reasonable
arrangement (other than an arrangement under which the Seller would incur or
retain any financial obligation with respect to the Non-Transferable Assets)
designed to provide the Buyer the benefit of such Non-Transferable Assets,
including the enforcement for the benefit and at the expense of the Buyer of any
rights previously enjoyed by the Seller in connection with any such assets.
Provided that the Seller so cooperates and proceeds in good faith to obtain such
consents, approvals or novations and provide such arrangements, the Seller shall
not be deemed to be in breach of any of its obligations under this Agreement by
reason of the failure to obtain any consent, approval or novation. Except as
reimbursed by the Buyer, in no event shall compliance by the Seller with this
Section 2.3 be deemed to require the Seller to incur any obligation or pay any
monies to Third Parties in connection with such efforts.

 

(c)        To the extent that the Buyer is provided the benefits pursuant to
this Section 2.3 of any Non-Transferable Assets, the Buyer shall perform the
obligations of the Seller under or in connection with such Non-Transferable
Assets. Upon receipt of the required consent, approval or novation, Seller
agrees to assign or transfer, and Buyer shall accept, such Non-Transferable
Assets.

 

ARTICLE 3

LIABILITIES

 

3.1       Assumption of Liabilities. Together with the transfer of the
Transferred Assets on the Closing Date in accordance with this Agreement, the
Buyer shall, assume and agree to pay, discharge or perform, as appropriate, all
of the liabilities, fixed and contingent, and obligations of any nature, whether
accrued, absolute, contingent, threatened or otherwise, of the Business other
than the Retained Liabilities, as set forth below (the “Assumed Liabilities”):

 

(a)          all liabilities and obligations of the Business, including accounts
payable and accrued liabilities arising in the ordinary course, as set forth on
Schedule 3.1(a) hereto;

 

(b)          all liabilities and obligations of the Business in respect of those
Contracts which constitute Transferred Assets or which are assigned or
transferred pursuant to Section 2.3, the leases for the Leased Real Property,
the Personal Property Leases and the Permits which are Transferred Assets;

 

(c)          all liabilities and obligations of the Business in respect of
customer returns, customer warranty claims and product recalls with respect to
products of the Business, as set forth on Schedule 3.1(c) hereto;

 

(d)          all product liability and similar claims for injury to person
(including death) or property in connection with any products sold by the
Business, as set forth on Schedule 3.1(d) hereto, and any products included in
Inventory as of the Closing;

 

(e)          any liabilities related to any advance customer deposits for any
products and services not delivered as of the Closing Date by Seller;

 

4

 

 

(f)          Buyer’s share of the Shared Liabilities, in accordance with Section
3.3;

 

(g)          all liabilities and obligations assumed by the Buyer pursuant to
Article 10;

 

(h)          all liabilities and obligations assumed by the Buyer pursuant to
Article 12;

 

(i)          subject to Section 3.3(b) and as more fully described in Article
16, any transfer, sales, use or other non-income tax incurred in connection with
the consummation of the transactions contemplated hereby and customarily
attributed to the Buyer;

 

(ji)          Excluding any liabilities in respect to ad valorem, property, real
estate, income (federal, state, provincial or financial) and similar type Taxes
for the tax year in which the Closing occurs for periods up to and including the
Closing Date. Seller will be responsible for timely filing and payment of
associated tax requirements.

 

(kj)         Excluding any liabilities whether accrued or otherwise obligated in
respect to wages, salaries, commissions, bonuses, 401K matching or withheld, or
benefits or other compensation other than accrued vacation or severance
obligations for existing employees as of Closing Date due to any product line
employee or otherwise arising under any employment related policy, practice,
agreement, plan, program, statute or law.

 

3.2       Retained Liabilities. Notwithstanding the foregoing, Seller shall
retain and shall pay and timely discharge without liability to the Buyer, the
following liabilities and obligations of the Business (the “Retained
Liabilities”):

 

(a)          any liability or obligation attributable to the Excluded Assets and
any liability or obligation of the Seller with respect to any Retained
Liability;

 

(b)          except as transferred to Buyer in Section 3.1(h) and except as
shared pro rata between Buyer and Seller in Section 3.3, any capital gain
payable with respect to the Business, the Transferred Assets or the Assumed
Liabilities for any period prior to and including the Closing Date;

 

(c)          any liability for the failure to comply with the bulk sales laws of
any jurisdiction, except any such liability arising out of the failure of the
Buyer to pay any Assumed Liability;

 

(d)          any fees and expenses incurred by the Seller in connection with
negotiating, preparing, closing and carrying out this Agreement and the
transactions contemplated by this Agreement, including, without limitation, the
fees, disbursements and expenses for the Seller’s attorneys, accountants and
consultants;

 

(e)           all liabilities and obligations retained by the Seller pursuant to
Article 10;

and

 

5

 

 

(f)          all liabilities and obligations retained by the Seller pursuant to
Article 12.

 

3.3       Shared Liabilities. The following liabilities and obligations relating
to the Business and the Transferred Assets shall be shared pro rata between the
Buyer and the Seller (the “Shared Liabilities”), as follows:

 

(a)          With respect to utility charges which relate to billing periods
beginning before the Closing Date and ending after the Closing Date, the
responsibility for payment of such utility charges, to the extent that the
actual utility charges for such period exceed the reserves for such utility
charges set forth on the Closing Balance Sheet, shall be prorated between the
Parties on the basis of the proportional number of calendar days in the relevant
billing period that the Buyer or the Seller owns the Business; and

 

(b)          With respect to ad valorem, property, real estate, income (federal,
state, provincial or financial) and similar type Taxes for the tax year in which
the Closing occurs, the responsibility for payment of such Taxes, will be
prorated between the Parties on the basis of the proportional number of calendar
days that the Buyer or the Seller owns the Business in the relevant tax year.

 

If either Party pays any of the Shared Liabilities for which the other Party is
entirely or partially responsible hereunder, then the responsible Party will
reimburse the paying Party for that portion of the Shared Liabilities for which
the responsible Party is responsible within twenty (20) business days of the
paying Party’s written demand therefore, provided that any demand for
reimbursement shall be accompanied by appropriate evidence of payment thereof.

 

ARTICLE 4

PURCHASE PRICE

 

4.1       Purchase Price.

 

(a)        The aggregate purchase price for the Transferred Assets, shall be
U.S. $1,013,053 (the “Purchase Price”), together with the Buyer’s assumption of
the Assumed Liabilities and the Buyer’s share of the Shared Liabilities.

 

4.2       Payment at Closing. At Closing, the Buyer shall wire transfer the
Purchase Price, in immediately available funds to the bank accounts designated
by the Seller to Buyer pursuant to the instructions listed on Schedule 4.2.

 

4.3       Allocation of the Purchase Price. The parties shall agree to an
allocation of the Purchase Price among the Transferred Assets as set forth on
Schedule 4.3, no later than sixty (60) days after the Closing Date. If the
parties are unable to agree as to the allocation within sixty (60) days after
the Closing, then the allocation shall be determined by an independent
nationally recognized accountant selected by Buyer but with no past or present
personal or business relationship with Buyer or any affiliates of Buyer. All
such mutually agreed to allocations shall

 

6

 

 

be used for all purposes, including all necessary information returns required
by Section 1060 of the Tax Code relating to the allocation of the consideration
for the Transferred Assets, and any other domestic or any foreign income Tax
returns with respect to the transactions contemplated hereby, and no Party
hereto shall take or assert any position inconsistent therewith.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

As of the date hereof, the Seller makes the following representations and
warranties to the Buyer.

 

5.1       Organization and Existence. The Seller is a duly organized and validly
existing legal entity under the laws of the jurisdiction of its formation and
has full power and authority (i) to own or lease the Transferred Assets owned or
leased by it, as the case may be, and (ii) to consummate the transactions
contemplated by this Agreement and the Related Agreements.

 

5.2       Corporate Authority. The entering into and the execution and delivery
of this Agreement and the Related Agreements and the consummation of the
transactions contemplated hereby and thereby (a) have been duly and validly
authorized by all requisite corporate action of the Seller, (b) constitutes the
legal, valid and binding obligation of the Seller, and (c) no additional
corporate or shareholder authorization or consent is or will be required.

 

5.3       Financial Statements. Copies of the Financial Statements have been
delivered to the Buyer and are attached as Exhibit 5.3. The Financial Statements
(i) have been prepared from information contained in the books and records of
the Seller, (ii) present fairly, in all material respects, for those items
listed therein, the financial position of the Business as of the dates shown and
the results of the Business’s operations for the periods then ended, and (iii)
have been prepared in accordance with the Seller’s Accounting Principles, except
as set forth on Schedule 5.3.

 

5.4       Inventory. The Inventory included in the Financial Statements consists
only of raw materials, work-in-process representing contract jobs in process,
finished goods, packaging, supplies and spare parts. Except as set forth on
Schedule 5.4, all Inventory is of a quality and quantity usable and saleable in
the ordinary course of business, as determined in accordance with the Seller’s
Accounting Principles.

 

5.5       Real Property.

 

(a)        Owned Real Property. The Product Line does not have any Owned Real
Property.

 

(b)        Leased Real Property. The Seller has good and valid leaseholds to all
of the Leased Real Property, such leasehold interests being free and clear of
all Liens except Real Property Permitted Exceptions. Each of the leases for the
Leased Real Property is in full force and effect, and the Seller has provided
the Buyer with complete copies of all such leases. Except as disclosed on
Schedule 5.5(b), the Business has in all material respects performed and is

 

7

 

 

performing all obligations required to be performed by it under the leases, and
it is not in default of any material obligation under any of the leases. Except
as disclosed on Schedule 5.5(b), the Business has not received any written
notice of default under any of the leases, nor has any event occurred which with
notice or lapse of time or both would constitute a default by the Business.

 

(c)        Real Property. Except as described on Schedule 5.5(c), the Real
Property constitutes all of the real estate used by the Business in connection
with the conduct of the Business. There are no pending or, to the best of the
Seller’s Knowledge, threatened condemnation or eminent domain proceedings
involving the Real Property or any portion thereof, or for a sale in lieu
thereof. The Real Property is zoned so as to permit the continued use of the
Real Property by the Buyer for the same purposes and uses as the same have
heretofore been used by the Business.

 

5.6       Title to Personal Property. Except as set forth on Schedule 5.6, the
Seller has good and marketable title to all of the Personal Property included in
the Transferred Assets, free and clear of all Liens, except for (a) Liens for
Taxes not yet due and payable or which are being contested in good faith, and
(b) other matters that do not materially impair the operation of the Business as
presently conducted or that would otherwise have a Material Adverse Effect. The
exceptions set forth in subsections (a) and (b) in this Section 5.6 above shall
be referred to as the “Personal Property Permitted Exceptions.”

 

5.7       Condition and Sufficiency of Transferred Assets. The Transferred
Assets currently used in the operation of the Business are in such condition and
repair, reasonable wear and tear excepted, as is suitable for the purposes for
which they are presently used in the conduct of the Business. The Transferred
Assets, together with the Buyer’s rights and interests under the Related
Agreements, constitute all of the assets, rights and interests which are related
primarily or exclusively to the Business (other than Excluded Assets) and are
sufficient, together with the items set forth pursuant to Section 5.23(b), for
the lawful operation of the Business.

 

5.8       Contracts.

 

(a)        Except as set forth on Schedule 5.8(a), the Seller is not a party to
or bound by any agreement or contract, whether written or oral, of the following
types that involve the Business, the Transferred Assets, the Assumed Liabilities
or the Buyer’s share of the Shared Liabilities nor are any such agreements or
contracts presently being negotiated or discussed:

 

(i)          Any contract, lease, agreement, plan or arrangement (other than
blanket purchase orders from customers) involving commitments to others to make
capital expenditures or purchases or sales involving $100,000 or more in any one
case or $250,000 in the aggregate in any period of 12 consecutive months which
are not cancelable by the Seller, without penalty, on less than 90 days prior
written notice and any blanket purchase orders from customers involving $250,000
or more which are not cancelable by the Seller, without penalty, on less than 90
days prior written notice;

 

(ii)         Any contract, lease, agreement, plan or arrangement relating to any
direct or indirect indebtedness for borrowed money (including loan agreements,
lease purchase

 

8

 

 

arrangements, guarantees, agreements to purchase goods or services or to supply
funds or other undertakings on which others rely in extending credit), or any
conditional sales contracts, chattel mortgages, equipment lease agreements and
other security arrangements with respect to personal property with an obligation
in excess of $100,000 in any one case or $250,000 in the aggregate in any period
of 12 consecutive months which are not cancelable by the Seller, without
penalty, on less than 90 days prior written notice;

 

(iii)        Any contract, lease, agreement, plan or arrangement between the
Seller and any Affiliate or related party thereof in their respective individual
capacities outside the ordinary course of business where the amount involved
exceeds $50,000,

 

(iv)         Any employment, consulting or management services contract or any
confidentiality or proprietary rights agreement with any employee of the Seller
or any Third Party entered into outside the ordinary course of business where
the amount involved exceeds $50,000;

 

(v)          Any license agreement, either as licensor or licensee, or any other
agreement or arrangement of any type relating to any patent, trademark or trade
name or other Transferred Asset except for licenses for Software where the
annual fees for the license are less than $25,000;

 

(vi)         Any contract, agreement or arrangement of any kind whatsoever,
whether exclusive or otherwise, with any sales agent, representative, franchisee
or distributor outside the ordinary course of business where the amount involved
exceeds $75,000;

 

(vii)        Any contract or arrangement of any kind whatsoever which requires
the payment of royalties;

 

(viii)      Any outstanding bid or proposal to any customer relating to an
agreement in excess of $1,000,000;

 

(ix)         Any other legally binding contract, agreement, plan or arrangement
not of the type covered by any of the other items of this Section 5.8 involving
money or property having an obligation in excess of $100,000 in any one case or
$250,000 in the aggregate in any period of 12 consecutive months which are not
cancelable by the Seller, without penalty, on less than 90 days prior written
notice (collectively, the contracts set forth on Schedule 5.8(a) shall be the
“Disclosed Contracts”).

 

(b)        Except as disclosed on Schedule 5.8(b), with respect to the Business,

 

(i)          all of the Disclosed Contracts are in full force and effect and are
valid, binding and enforceable in accordance with their terms; and

 

(ii)         the Seller has not received any written notice of default under any
of the Disclosed Contracts, nor has any event occurred which with notice or
lapse of time or both

 

9

 

 

would constitute a default by the Seller thereunder, and the Seller has not
received any written or verbal notice of intent to terminate any Disclosed
Contract.

 

5.9       Proprietary Rights. The Seller is the sole owner of all of the
Proprietary Rights listed as “owned” on Schedule 2.1(f), and the Seller has the
right, under valid, binding and subsisting license, technology or similar
agreements to employ or otherwise use the Proprietary Rights listed as
“licensed” on Schedule 2.1(f). Except as disclosed on Schedule 5.9:

 

(a)        The Seller is not in default of any material obligation under any
such license, technology or similar agreement;

 

(b)        The Seller has not granted any right or interest to any Person in
connection with any of the Proprietary Rights;

 

(c)        The Seller is not obligated to pay any amount, whether as a royalty,
license fee or other payment, to any Person in order to use any of the
Proprietary Rights in the conduct of the Business or the ownership of the
Transferred Assets;

 

(d)        The Seller has acquired sole and exclusive ownership of all
Proprietary Rights (except with respect to the Software for which the Business
has been granted end-user licenses) and applications thereof (whether or not
patentable) and have the right to use or license the use of the Proprietary
Rights to the products or services which are now being used in the conduct of
the Business and all of such patents and registrations and applications therefor
are free and clear of any Liens; and

 

(e)        Except with respect to the Software for which the Seller has been
granted end-user licenses, to the best of the Seller’s Knowledge (i) none of the
Proprietary Rights and none of the applications therefor set forth on Schedule
2.1(f) are subject to any pending or threatened challenge, claim or dispute,
(ii) none of the Proprietary Rights and none of the applications therefor set
forth on Schedule 2.1(f) have during the prior three years been the subject of
any challenge, claim or dispute, (iii) the operation of the Business and the
ownership of the Transferred Assets does not infringe upon or otherwise violate
any right of any Third Party, (iv) none of the Proprietary Rights is being
infringed by any Third Party; (v) there are no impediments to the ability of the
Seller to maintain and, where lawful, to renew the Proprietary Rights, (vi) none
of the Proprietary Rights is subject to any outstanding order, decree, judgment
or stipulation, and (vii) the Seller has not received any notice of conflict
with asserted proprietary rights of others.

 

5.10     Tax Matters.

 

(a)        Except for Tax returns and Tax reports set forth on Schedule 5.10,
which are being contested in good faith and by appropriate proceedings, the
Seller has filed all federal, state, provincial, local, foreign, or other income
tax returns and tax reports required to be filed by it that have a substantial
and direct connection with the Transferred Assets or the Business, and has paid
all federal, state, provincial, local, foreign, or other income taxes shown on
such returns and reports as owing that have a substantial and direct connection
with the Transferred Assets or

 

10

 

 

the Business, except where the failure to file such income tax returns and
reports or to pay such income taxes would not have a material adverse effect on
the financial condition of Business. 

 

(b)        Except as set forth on Schedule 5.10 and specifically limited to
audits, issues, agreements or waivers substantially and directly related to the
Transferred Assets or the Business, no Tax audit with respect to any Tax returns
or Taxes of Seller is pending, no taxing authority has raised any issues in
connection with any tax audit of the Seller that could reasonably be expected to
result in a material tax deficiency based upon applicable law existing on or
before the date hereof, and there are no outstanding agreements or waivers to
extend the period of limitations for the assessment or collection of any Tax.

 

(c)        Buyer will not assume any Liability for (i) Taxes of Seller (or any
stockholder or Affiliate of Seller) or relating to the Business, the Purchased
Assets or the Assumed Liabilities for any Pre-Closing Tax period; (ii) Taxes
that result from Seller’s gain or loss due to the consummation of the
transactions contemplated hereby or that are the responsibility of Seller
pursuant to Section 3.1; or (iii) other Taxes of Seller (or any stockholder or
Affiliate of Seller) of any kind or description (including any Liability for
Taxes of Seller (or any stockholder or Affiliate of Seller) that becomes a
Liability of Buyer under any common law doctrine of de facto merger or
transferee or successor liability or otherwise by operation of contract or Law).

 

 

5.11     Environmental Matters.

 

(a)        Except as set forth in Schedule 5.11(a) and except for such matters
as would not be reasonably likely to have a Material Adverse Effect:

 

(i)          All of the operations of the Business are in compliance with all
applicable Environmental Laws including, but not limited to, the possession of
all permits and other governmental authorizations required under applicable
Environmental Laws;

 

(ii)         There is no pending or threatened claim, lawsuit or administrative
proceeding against the Seller with respect to the Business, under any
Environmental Law, and the Seller has not received written notice from any
Person, including a Governmental Entity, alleging that the Seller is in
violation of any applicable Environmental Law or otherwise may be liable under
any applicable Environmental Law in connection with ownership or operation of
the Business, which violation or liability is unresolved; and

 

(iii)        There have been no Releases, spills or discharges of Hazardous
Materials on or underneath any of the Owned Real Property or Leased Real
Property by the Seller in amounts that would be reasonably likely to give rise
to remedial obligations under any applicable Environmental Laws.

 

(b)        The following terms shall have the indicated meaning:

 

“Environmental Laws” means all federal, state, local and foreign laws (including
common law) and regulations relating to pollution or protection of human health
or the

 

11

 

 

environment, including without limitation, laws relating to Releases or
threatened Releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, Release,
disposal, transport or handling of Hazardous Materials and all laws and
regulations with regard to record keeping, notification, disclosure and
reporting requirements respecting Hazardous Materials, including but not limited
to the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901
et seq. (“RCRA”), the Clean Water Act 33 U.S.C. §1251 et seq.(“CWA”), the Safe
Drinking Water Act, 42 U.S.C. §300f et seq. (“SWDA”), the Clean Air Act, 42
U.S.C. §7401 et. seq. (“CAA”), the Toxic Substances Control Act, 15 U.S.C §2601
et seq. (“TSCA”), and the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. §11001 et seq. (“EPCRA”), and similar federal, state,
provincial, territorial, local, municipal and foreign laws; and any laws,
ordinances, regulations, rules, orders, permits, approvals, decisions or
decrees, and any laws concerning worker health or safety, including, but not
limited to, the Occupational Safety and Health Act (“OSHA”) and similar state,
provincial, territorial, local, municipal and foreign laws.

 

“Hazardous Materials” means all substances defined as Hazardous Substances,
Oils, Pollutants or Contaminants in the National Oil and Hazardous Substances
Pollution Contingency Plan, 40 C.F.R. § 300.5, or defined as such by, or
regulated as such under, any Environmental Law.

 

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including, without limitation, ambient air, surface
water, groundwater and surface or subsurface strata) or into or out of any
property, including the movement of Hazardous Materials through or in the air,
surface water, groundwater or property.

 

5.12     No Breach of Contract, No Violations of Law, No Prior Approval.

 

(a)        Neither the execution and delivery of this Agreement nor compliance
with its terms and provisions will conflict with, result in the breach or
violation of, or constitute a default under, any of the terms, conditions or
provisions of (i) the Seller’s Articles of Incorporation or Regulations (or
comparable charter documents); (ii) any agreement or instrument to which the
Seller is a party, or to which any of the Transferred Assets or Assumed
Liabilities are subject except as set forth on Schedule 5.12(a); or (iii) any
law applicable to any of the Transferred Assets, other than, in the case of
clauses (ii) and (iii) of this Section 5.12(a), conflicts, breaches, violations
or defaults which would not have a Material Adverse Effect. Except as identified
on Schedule 5.12(a), neither the execution and delivery of this Agreement nor
compliance with its terms and provisions will result in the creation or
imposition of any Lien upon any of the Transferred Assets.

 

(b)        Other than (i) consents to transfer or novations required with
respect to contracts with governments or government agencies (including, without
limitation, the Government Contracts), and (ii) those filings, Permits,
authorizations, consents and approvals identified on Schedule 5.12(b), no filing
with, or Permit, authorization, consent or approval of, any domestic or foreign
government authority is required for the consummation by the Seller of the

 

12

 

 

transactions contemplated by this Agreement, except for any filings, Permits,
authorizations, consents or approvals the failure to make, file, give or obtain
which would not have a Material Adverse Effect.

 

5.13         Litigation. Except as set forth on Schedule 5.13, there is no
material pending or, to the best of the Seller’s Knowledge, threatened claim,
litigation, proceeding or order of any court or governmental agency or
arbitrator or governmental investigation solely or primarily relating to the
Business or any of the Transferred Assets.

 

5.14         Finders, Brokers and Investment Bankers. No finder, broker or
investment banker acting or who has acted on behalf of the Seller in connection
with the transactions contemplated by this Agreement is entitled to receive any
commission or finder’s fee in connection with such transactions, and, to the
best of the Seller’s Knowledge, no other Person is entitled to receive any
commission or finder’s fee from the Seller in connection with such transactions.

 

5.15         No Material Adverse Change. Except as contemplated by this
Agreement or as disclosed on Schedule 5.15, and except where such events would
not reasonably be expected to have a Material Adverse Effect, since June 27,
2014, the Seller has conducted the Business in the ordinary course consistent
with past practices and there has not occurred:

 

(a)          any Material Adverse Effect;

 

(b)          any uninsured damage to, destruction or loss of any Transferred
Asset that could reasonably be expected to have a Material Adverse Effect;

 

(c)          any material change by the Seller to the Seller’s Accounting
Principles, except changes mandated by GAAP;

 

(d)          any material revaluation of any of the Transferred Assets,
including, without limitation, writing down the value of Inventory or writing
off Accounts Receivable other than in the ordinary course of business; or

 

(e)          any sale or transfer of a material amount of the Transferred
Assets, other than sales of inventory in the ordinary course of business.

 

5.16         Governmental Permits and Licenses; Compliance with Laws. Except for
matters which would not have a Material Adverse Effect on the Business, the
Transferred Assets or the Assumed Liabilities (a) the Seller has all of the
Permits required to own the Transferred Assets and to carry on the Business as
presently conducted, and, assuming proper action by the other party thereto or
by the issuer thereof, all such Permits are valid and in effect, and (b) to the
best of the Seller’s Knowledge, neither the ownership of the Transferred Assets
nor the operation of the Business as it is presently conducted, violates any
applicable order, law, ordinance, code or regulation. The Seller has not
received any written notice of any such violation.

 

13

 

 

5.17       Employees; Labor Relations.

 

(a)          Except for items that would not be material, the Seller has paid in
full or will accrue on the Closing Balance Sheet all wages, salaries,
commissions, bonuses, benefits, and other compensation due to any Product Line
Employee or otherwise arising under any employment related policy, practice,
agreement, plan, program, statute or law.

 

(b)          Schedule 5.17(b) sets forth a correct and complete list of all
collective bargaining agreements (the “Collective Bargaining Agreements”),
complete copies of which have been made available to the Buyer, covering Product
Line Employees.

 

(c)          With respect to the Business, except as set forth on Schedule
5.17(c), the Seller has not received any written notice of any unfair labor
practice complaints or any other action, suit, complaint, charge, arbitration,
inquiry, proceeding or investigation pending before the National Labor Relations
Board or any other agency having similar jurisdiction and, to the best of the
Seller’s Knowledge, no such complaint has been threatened. With respect to the
Product Line Employees, except as set forth on Schedule 5.17(c), there are no
material unsatisfied judgments relating to claims, grievances, arbitration
proceedings, workers’ compensation proceedings other than standard employee
medical, temporary total, permanent partial and applications for increase in
permanent partial disability benefits currently covered by the Seller’s past and
present workers compensation insurance. The Seller is not a party to or
otherwise bound by, any consent decree with, or citation by, any government
agency relating to any Product Line Employee or employment practices, wages,
hours, and terms and conditions of employment with respect to the Business.

 

5.18      Employee Benefits.

 

(a)          Schedule 5.18(a) lists all material Employee Benefit Plans
maintained by the Seller with respect to the Business. The Seller has furnished
or made available to the Buyer (i) a complete and correct copy or description of
each Employee Benefit Plan; (ii) the most recent summary plan description for
the Master Savings Plan (401(k)) and Welfare Plans; (iii) the most recent
determination letter issued by the Internal Revenue Service for the Master
Savings Plan; and (iv) the two most recent annual reports (Form 5500 series) and
accompanying schedules for the Master Savings Plan and Welfare Plans;

 

(b)          Each Employee Benefit Plan has been maintained in all material
respects in accordance with its terms and with the requirements prescribed by
Law.

 

(c)          Except as set forth on Schedule 5.18(c), there are no actions,
suits, arbitrations or other proceedings (other than routine claims for
benefits), or to the best of Sellers’ Knowledge, there are no threatened
actions, suits, arbitration, or other proceedings against any Employee Benefit
Plan which could reasonably be expected to result adversely in a Material
Adverse Effect.

 

(d)          All contributions required to be made to an Employee Benefit Plan
by Law or by any Employee Benefit Plan document or contractual undertaking, and
all premiums

 

14

 

 

due or payable with respect to any insurance policy funding any Employee Benefit
Plan for the time period through the date hereof, have been timely made or paid
in full, or to the extent not required to be made or paid on or before the date
hereof, have been reflected on the Closing Balance Sheet.

 

(e)          The Internal Revenue Service has issued a favorable determination
letter with respect to the Master Savings Plan (and related funding arrangement)
which has not been revoked and no circumstance or event exists or has occurred
which could adversely affect such qualified status thereof.

 

(f)          Each Health Plan that provides medical benefits to Product Line
Employees has been operated in compliance in all respects with the requirements
of Sections 601 through 608 of ERISA and Section 4980B of the Tax Code (“COBRA”)
relating to the continuation of coverage under certain circumstances in which
coverage would otherwise cease.

 

5.19       Liabilities. Except as set forth and adequately reserved for on the
Closing Balance Sheet and except for matters which would not have a Material
Adverse Effect, the Seller has no outstanding claims, liabilities or
indebtedness, fixed or contingent, or obligations of any nature, whether
accrued, absolute, contingent, threatened or otherwise, whether due or to become
due, with respect to the Business, other than (a) liabilities incurred in the
ordinary course and conduct of the Business since December 31, 2013 which do not
involve indebtedness for borrowed money and (b) claims, liabilities or
indebtedness of the type not required to be disclosed in the Financial
Statements or notes thereto in accordance with GAAP.

 

5.20       Government Contracts.

 

(a)          Except as set forth on Schedule 5.20(a), to the best of Seller’s
Knowledge, (i) none of the employees of the Business is or during the last two
(2) years has been (except as to routine security investigations) under
administrative, civil or criminal investigation, indictment or information by
the U.S. Government, (ii) there is not any pending audit or investigation of the
Business or any of its employees which would result in a Material Adverse Effect
with respect to any alleged irregularity, misstatement or omission arising under
or relating to a Government Contract or bid and (iii) during the last two (2)
years, the Seller has not made, with respect to the Business, a voluntary
disclosure with respect to any alleged irregularity, misstatement or omission
arising under or relating to any Government Contract or bid relating to the
Business, in each case of (i) through (iii) above, other than routine inquiries,
audits and reconciliations such as do not constitute a Material Adverse Effect.

 

(b)          Except as set forth on Schedule 5.20(b), with respect to the
Business, there are (i) no outstanding claims by the U.S. Government or by any
prime contractor, subcontractor or vendor arising under or relating to any
Government Contract or bid and (ii) no disputes with the U.S. Government under
the Contract Disputes Act or any other federal statute, except such as in each
case are not reasonably expected to have a Material Adverse Effect.

 

(c)          None of the employees of the Business is (or during the last two
(2) years has been) suspended or debarred from doing business with the U.S.
Government or is (or during such

 

15

 

 

period was) the subject of a finding of non-responsibility or ineligibility for
U.S. Government contracting.

 

(d)          Except as set forth on Schedule 5.20(d), the rates and rate
schedules submitted to the U.S. Government with respect to the Government
Contracts included in the Transferred Assets have been closed for all years
prior to 2008.

 

5.21       Government Furnished Equipment.

 

(a)          The Business is in compliance with all material obligations
relating to any equipment or fixtures owned by any Governmental Entity and
loaned, bailed or otherwise furnished to or held by the Business, except where
the failure to so comply would not, individually be expected to have a Material
Adverse Effect.

 

(b)          Schedule 5.21(b) contains a list of a government-furnished
equipment used or held for use by the Business by or on behalf of the U.S.
Government. Such schedules are maintained in the files of the Business and were
accurate and complete and, as of the Closing Date, would contain only those
additions and omit only those deletions of equipment and fixtures that have
occurred in the ordinary course of business, except for such inaccuracies that
could not reasonably be expected to have a Material Adverse Effect.

 

5.22       Disclaimer; Cross References.

 

(a)          EXCEPT FOR REPRESENTATIONS AND WARRANTIES MADE BY THE SELLER IN
ARTICLE 5, THE SELLER HAS NOT MADE AND MAKES NO REPRESENTATIONS OR WARRANTIES,
EITHER EXPRESS OR IMPLIED, CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, ALL SUCH WARRANTIES BEING EXPRESSLY DISCLAIMED, AND THE
BUYER HAS NOT RELIED ON ANY SUCH REPRESENTATIONS AND WARRANTIES, EXCEPT FOR
THOSE MADE BY THE SELLER IN ARTICLE 5. THIS AGREEMENT SHALL NOT BE COVERED BY
THE WARRANTIES PROVIDED BY ARTICLE 2 OF THE UNIFORM COMMERCIAL CODE OR ANY
SIMILAR LAWS OF ANY JURISDICTION. THIS PROVISION SHALL NOT IN ANY WAY AFFECT OR
DIMINISH ANY AGREEMENT OR COVENANT CONTAINED IN ANY OTHER SECTION OF THIS
AGREEMENT.

 

(b)          Information to be disclosed in any one Schedule herein referred to
may be supplied in any Schedule by cross-reference to any other Schedule.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

16

 

 

The Buyer makes the following representations and warranties to the Seller.

 

6.1         Organization, Existence and Standing of the Buyer. The Buyer is a
corporation duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has full corporate power and authority to
own or lease its assets, to carry on its business as it is now conducted and to
consummate the transactions contemplated by this Agreement and the Related
Agreements.

 

6.2         Corporate Authority. The entering into and the execution and
delivery of this Agreement and the Related Agreements and the consummation of
the transactions contemplated hereby and thereby (a) have been duly and validly
authorized by requisite corporate action of the Buyer, and (b) constitutes the
legal, valid, and binding obligation of Buyer and (c) no additional corporate or
stockholder authorization or consent is or will be required.

 

6.3         No Breach of Contract, No Violations of Law, No Prior Approval.

 

(a)          Neither the execution and delivery of this Agreement nor compliance
with its terms and provisions will conflict with, result in the breach or
violation of, or constitute a default under, any of the terms, conditions, or
provisions of (i) the Buyer’s Certificate of Incorporation or By-laws (or
comparable charter documents); (ii) any agreement or instrument to which the
Buyer is a party or by which the Buyer is bound; or (iii) any law applicable to
the Buyer, other than, in the case of clauses (ii) and (iii) of this Section
6.3(a), conflicts, breaches, violations or defaults which would not have a
Material Adverse Effect.

 

(b)          No filing with, or Permit, authorization, consent or approval of,
any domestic or foreign government authority is required for the consummation by
the Buyer of the transactions contemplated by this Agreement.

 

6.4         Litigation. There is no pending, or to the best of the Buyer’s
knowledge, threatened claim, litigation, proceeding or order of any court or
governmental agency or arbitrator or governmental investigation relating to the
Buyer, their business or their assets which, if adversely determined, would,
individually or in the aggregate, materially impair, hinder or otherwise
materially and adversely affect the ability of the Buyer to effect the Closing,
or to perform any of its material obligations under this Agreement or any of the
Related Agreements.

 

6.5         Finders, Brokers and Investment Bankers. No finder, broker or
investment banker acting or who has acted on behalf of the Buyer in connection
with the transactions contemplated by this Agreement is entitled to receive any
commission or finder’s fee in connection with such transactions, and to the best
of Buyer’s knowledge, no other Person is entitled to receive any commission or
finder’s fee from the Buyer in connection with such transactions.

 

6.6         Financing. As of Closing, the Buyer shall have sufficient funds
available to it to pay to the Seller, as the case may be, the Purchase Price and
to otherwise satisfy all of its obligations under this Agreement and the Related
Agreements.

 

6.7.        Disclaimer as to Condition of Transferred Assets. Except as
otherwise expressly provided in this Agreement, Buyer acknowledges, on behalf of
itself and any affiliates or related

 

17

 

 

parties, that Seller has not made, and that the Seller has expressly disclaimed
and negated, any representation or warranty, express or implied, relating to the
condition of the Sale Assets, and Buyer acknowledges Section 5.22 hereof:

 

It is the express intention of Buyer and Seller that (except to the extent
expressly provided in this Agreement) the Transferred Assets shall be acquired
by or conveyed to Buyer “AS IS” and in their present condition and state of
repair.

 

6.8.        Nonreliance. In connection with its decision to purchase the
Transferred Assets, the Assumed Liabilities and the Shared Liabilities, Buyer,
on behalf of itself, its affiliates and its related parties, acknowledge,
understand and agree that the Buyer (a) is a sophisticated party with such
knowledge and experience in business matters that they appreciate the merits and
risks of purchasing the Transferred Assets, the Assumed Liabilities and the
Shared Liabilities and consummating the Transaction, (b) are not relying upon
any forward looking projections, forecasts, budgets, financial data or any other
forward looking information (written or oral), with respect to the Business, the
Transferred Assets, the Assumed Liabilities or the Shared Liabilities, prepared
by or furnished to it by or on behalf of Seller (“Forward Looking Data”), (d)
recognize that significant uncertainties are inherent in such Forward Looking
Data and that Seller has not made any representations or warranties, expressed
or implied, relating to the Forward Looking Data, and (e) take full
responsibility for making their own evaluation as to the adequacy and accuracy
of such Forward Looking Data. Except for the representations and warranties made
by Seller in Article 5, Buyer acknowledges that there are no representations or
warranties, express or implied, as to the financial condition, assets,
liabilities, equity, operations, or prospects of the Business.

 

6.9.        Access to Information. Buyer has had an adequate opportunity to
discuss with the management of the Business, the Business, and to review in
detail the Business, the Transferred Assets, the Assumed Liabilities, the Shared
Liabilities and operations of the Business, including, but not limited to, the
properties, operations, liabilities, obligations, books, accounts, records,
contracts and documents, and is deemed to have knowledge of the information
contained therein, the information made available to Buyer, and otherwise
disclosed to Buyer.

 

6.10       Disclaimer. EXCEPT FOR REPRESENTATIONS AND WARRANTIES MADE BY THE
BUYER IN ARTICLE 6, THE BUYER HAS NOT MADE AND MAKES NO REPRESENTATIONS OR
WARRANTIES, EITHER EXPRESS OR IMPLIED, CONCERNING THE SUBJECT MATTER OF THIS
AGREEMENT, AND THE SELLER HAS NOT RELIED ON ANY REPRESENTATIONS AND WARRANTIES
EXCEPT FOR THOSE MADE BY THE BUYER IN ARTICLE 6. THIS AGREEMENT SHALL NOT BE
COVERED BY THE WARRANTIES PROVIDED BY ARTICLE 2 OF THE UNIFORM COMMERCIAL CODE
OR ANY SIMILAR LAWS OF ANY JURISDICTION. THIS PROVISION SHALL NOT IN ANY WAY
AFFECT OR DIMINISH ANY AGREEMENT OR COVENANT CONTAINED IN ANY OTHER SECTION OF
THIS AGREEMENT.

 

18

 

 

ARTICLE 7

COVENANTS OF THE SELLER

 

The Seller covenants and agrees with the Buyer as follows:

 

7.1        Access by the Buyer to Properties and Records; Furnishing Information

 

Subject to the provisions of the Confidentiality Agreement, any applicable laws
or regulations, including, without limitation, those prohibiting disclosure of
information to non-US citizens, and the terms of any contracts of the Business,
from and after the Closing Date, the Seller shall make available to the Buyer,
from time to time as the Buyer may reasonably request, copies of such of the
records retained by the Seller relating to the Business, the Transferred Assets,
the Assumed Liabilities, and the Buyer’s share of the Shared Liabilities as may
be reasonably required to enable the Buyer to defend against or assert claims
related to or arising from ownership of the Transferred Assets, the assumption
of the Assumed Liabilities, the Buyer’s share of the Shared Liabilities or the
conduct of the Business prior to the Closing Date and to handle Tax and
financial audits involving the Business; provided, however, that the Buyer
agrees to hold such records in confidence, except to the extent required to
defend or assert such claims and to handle such audits, and to return the same
to the Seller promptly upon the conclusion of their use by the Buyer for the
purposes herein specified.

 

ARTICLE 8

COVENANTS OF THE BUYER

 

The Buyer covenants and agrees with the Seller as follows.

 

8.1         Make Records Available. From and after the Closing Date, the Buyer
shall make available to the Seller, from time to time as the Seller may
reasonably request, copies of such of the records transferred to the Buyer by
the Seller pursuant to this Agreement as may be reasonably required by Seller to
enable it to defend against or assert claims related to or arising from
ownership of the Transferred Assets or the conduct of the Business by the Seller
prior to the Closing Date and to handle Tax and financial audits involving the
Business; provided, however, that the Seller agrees to hold such records in
confidence, except to the extent required to defend or assert such claims and to
handle such audits, and to return the same to the Buyer promptly upon the
conclusion of their use by the Seller for the purposes herein specified. The
Buyer shall also use its best efforts to make Buyer’s employees available to
assist in connection with such claims when reasonably requested by Seller.

 

8.2        Novation of Government Contracts. As soon as practicable following
the Closing, the Buyer shall prepare (with the Seller’s assistance, which will
include preparation of the initial drafts of the novation requests and
furnishing the information required for such requests), in accordance with
Federal Acquisition Regulations Part 42.12 and any applicable agency regulations
or policies, a written request meeting the requirements of the Federal
Acquisition Regulations Part 42, as reasonably interpreted by the Responsible
Contracting Officer (as such term is defined in Federal Acquisition Regulations
Part 42 (P) 42.1202(a)), which shall be submitted by the Seller to each
Responsible Contracting Officer (i) to recognize the Buyer as the Seller’s
successor-in-interest to all the Transferred Assets constituting a Government
Contract; and (ii) to enter into a novation agreement (a “Novation Agreement”)
in form and in accordance with government requirements, pursuant to which,
subject to the

 

19

 

 

requirements of the Federal Acquisition Regulations Part 42, all of Seller’s
right, title and interest in and to, and all of Seller’s obligations and
liabilities under, each such Government Contract shall be validly conveyed,
transferred and assigned and novated to the Buyer by all parties thereto. The
Seller and the Buyer shall each use all reasonable efforts to obtain all
consents, approvals and waivers required for the purpose of processing, entering
into and completing the Novation Agreements with regard to any of the Government
Contracts, including responding to any requests for information by the U.S.
Government with regard to such Novation Agreements.

 

ARTICLE 9

MUTUAL COVENANTS

 

9.1         Transition Services Agreements. At Closing, the Seller shall enter
into Transitional Services Agreements (if required) in the forms set forth on
Exhibit 9.1 A and Exhibit 9.1 B (the “Services Agreements”). Exhibit 9.1 A
relates to the provision of certain services by the Seller for the Buyer
following the Closing Date, and Exhibit 9.1 B relates to the provision of
certain services by the Buyer for the Seller following the Closing Date.

 

9.2         Payments Received. The Seller and the Buyer agree that, after the
Closing Date, they shall hold and shall promptly transfer and deliver to the
other, from time to time as and when received by them and in the currency
received by them, any cash, checks with appropriate endorsements, or other
property that they may receive on or after the Closing Date which properly
belongs to the other Party, including, without limitation, any payments of
accounts receivable and insurance proceeds, and shall account to the other for
all such receipts. In the event of a dispute between the Parties regarding their
respective obligations hereunder, the Parties shall cooperate and act in good
faith to promptly resolve such dispute and, in connection with such cooperation,
allow each other reasonable access to the records of the other relating to such
disputed item.

 

9.3         Further Assurances. From time to time after the Closing Date, the
Buyer and the Seller shall, at their own expense, execute and deliver, or cause
to be executed and delivered, all such other instruments, including instruments
of conveyance, assignment and transfer and to make all filings with and to
obtain all consents, approvals or authorizations of any governmental or
regulatory authority or any other Person under any Permit and take all such
other actions as such Party may reasonably be requested to take by the other
Party to this Agreement, consistent with the terms of this Agreement, in order
to effectuate better the provisions and purposes of this Agreement and the
transactions contemplated by this Agreement.

 

9.4         Covenant Regarding Personnel.

 

(a)          Except for the Employees set forth on Schedule 9.4(a), Seller
agrees that, for a period of one year after the Closing Date, it shall not, and
shall cause its Subsidiaries not to, without first obtaining the written consent
of the Buyer, which consent may be withheld for any reason, directly or
indirectly solicit or attempt to solicit any person who is employed by the Buyer
or its Subsidiaries in the Business to leave his or her employer or to become an
employee of the Seller or any of its Subsidiaries. The foregoing shall not
prohibit (i) the Seller or its

 

20

 

 

Subsidiaries from soliciting or employing any individual who has received notice
of termination from, or ceases to be employed by, the Buyer or its Subsidiaries
prior to the first time such individual discussed with any representative of the
Seller or its Subsidiaries employment by such party, and (ii) the Seller or its
Subsidiaries from employing an individual who responds to a general solicitation
of employment by such party.

 

(b)          Except as contemplated by Sections 9.4 and 10.1, the Buyer agrees
that, for a period of one year after the Closing Date, it shall not, and shall
cause its Subsidiaries not to, without first obtaining the written consent of
the Seller, which consent may be withheld for any reason, directly or indirectly
solicit or attempt to solicit any person who is or was employed by the Seller or
its Subsidiaries to leave his or her employer or to become an employee of the
Buyer or any of its Subsidiaries. The foregoing shall not prohibit (i) the Buyer
or its Subsidiaries from soliciting or employing any individual who has received
notice of termination from, or ceases to be employed by, the Seller or its
Subsidiaries prior to the first time such individual discussed with any
representative of the Buyer or its Subsidiaries employment by such party, and
(ii) the Buyer or its Subsidiaries from employing an individual who responds to
a general solicitation of employment by such party.

 

9.5         Guarantee of Performance. Buyer hereby irrevocably and
unconditionally guarantees to the Seller the full, faithful and prompt
performance by the Buyer Subsidiaries of all obligations, when due, which are,
by this Agreement, obligations of (i) the Buyer Subsidiaries or (ii) Buyer, but
which have been assigned or transferred to the Buyer Subsidiaries, whether such
obligations are in the nature of the payment of money, the providing of services
or otherwise (“Buyer Obligations”). The obligations of Buyer hereunder are
direct and primary and shall not be discharged until all of the Buyer
Obligations have been discharged by the Buyer Subsidiaries or Buyer, and such
obligations of the Buyer hereunder shall not be discharged, released or affected
by any bankruptcy, insolvency, dissolution, liquidation, reorganization or
similar circumstances of or relating to the Buyer Subsidiaries.

 

ARTICLE 10

EMPLOYEES AND EMPLOYEE BENEFITS

 

10.1       Offer of Employment. The Buyer agrees to offer immediate employment
as of the day following the Closing Date (the “Effective Date”) to the Product
Line Employees (including, without limitation, Inactive Employees, but excluding
those Product Line Employees identified on Schedule 10.1). Employment for
Product Line Employees shall be offered on such terms and conditions that are
equivalent, in the aggregate, to the terms and conditions provided by the Seller
to such Product Line Employees as of the Closing Date. In addition, the Buyer
agrees to offer employment to any Product Line Employee who is absent due to
long-term disability on the Closing Date and who is able to return to work
within the 18-month period following the Closing Date. The Buyer agrees to
comply with all employer obligations required by Law with respect to Product
Line Employees.

 

10.2       Severance Payment Responsibilities. On and after the Effective Date,
the Buyer shall assume all liabilities, responsibilities, and obligations for
severance payments or other separation benefits to which any transferred Product
Line Employee may be or become entitled, or claim to be entitled, as a result of
the acquisition of the Business by the Buyer, including,

 

21

 

 

without limitation, any such claim which might be made against either the Seller
or the Buyer at any time. The severance payments and separation benefits
provided by the Buyer to any Product Line Employee after the Closing Date shall
be at least equal to the payments and benefits that would have been provided to
such Product Line Employee under the plans, programs and policies described on
Schedule 10.2 for a period of 24 months after the Effective Date.

 

10.3      Employee Benefit Plans.

 

(a)        Welfare Plans and Benefit Arrangements. The Seller and the Buyer
agree that:

 

(i)          As soon as practicable after the Effective Date but no later than
January 1, 2015, the Buyer shall transition Product Line Employees who become
employees of the Buyer on the Effective Date (“Transferred Employees”) with
employee health and welfare plans and programs (“Buyer’s Welfare Plans”) and
benefit arrangements (“Buyer’s Benefit Arrangements”) which are the same as
those offered to current similar level employees of Buyer. Until the time of
transfer, the Seller agrees to cover the Transferred Employees on its Health and
Welfare Plans and, for fully insured plans, shall bill the Buyer for the premium
cost and, for self-insured plans, the Administrative Service Fee and actual
claims incurred – therefor without any markup or service fee.

 

(ii)         The Buyer’s Welfare Plans which provide medical, dental, vision,
and health benefits to Transferred Employees shall provide such benefits
pursuant to Section 10.3(a)(i) without the applicability of any pre-existing
physical or mental condition restrictions (other than those in effect on the
Closing Date under a Welfare Plan) and to the extent that a Transferred Employee
has satisfied in whole or in part any annual deductible amount, any
out-of-pocket limits or paid any expenses pursuant to a co-insurance provision
under a Welfare Plan on the Closing Date, such Transferred Employee shall be
credited with such amounts under the applicable Buyer’s Welfare Plan.

 

(iii)        The Buyer shall provide health care continuation coverage pursuant
to COBRA to any eligible Transferred Employee (or dependents thereof) whose
coverage terminates on and after the Effective Date.

 

(iv)         Except as may be provided for under a Transition Services
Agreement, Buyer shall be liable and responsible for welfare benefit claims with
respect to services rendered on or after the Closing Date and Seller shall be
liable and responsible for welfare benefit claims with respect to services
rendered prior to the Closing Date. Except as specifically otherwise provided
herein, coverage of all Transferred Employees under the Welfare Plans or Benefit
Arrangements maintained by the Seller on the Closing Date, including without
limitation, COBRA continuation coverage, life, accidental death and
dismemberment, short and long term disability insurance, for such Transferred
Employees, shall cease as of midnight on the Closing Date; provided, however,
that coverage under Welfare Plans providing medical, dental, vision, and health
benefits to Transferred Employees shall cease on the last day of the month in
which the Closing Date occurs.

 

22

 

 

(v)          The Buyer shall be liable, responsible, and obligated for the
payment of all vacation and holiday benefits, as determined in accordance with
the Seller’s vacation practices in effect on the Closing Date for Product Line
Employees, that have not been paid by the Seller prior to the Closing Date to
the Transferred Employees. On and after the Effective Date, the Buyer shall
provide each Product Line Employee, who becomes a Transferred Employee, with the
same annual vacation benefits as are available to Buyer’s similarly situated
employees.

 

(b)        Savings Plan.

 

(i)          As soon as practicable (and in no event later than 120 days) after
the Closing Date, unless otherwise agreed upon by the parties in writing, Buyer
shall establish one or more defined contribution savings plans intended to
qualify under Sections 401(a) and 401(k) of the Code, and/or amend one or more
existing defined contribution plans sponsored by Buyer or any of its
subsidiaries, that are so qualified (collectively and individually, “Buyer’s
401(k) Plan”). The Buyer shall make available and maintain for a period of at
least two years the Buyer’s 401(k) Plan to the Transferred Employees. Effective
as of the Closing, for purposes of determining elgibility for participation,
vesting and eligibility for allocations or contributions under the Buyer’s
401(k) Plan, Buyer shall give credit to the Transferred Employees for all
service prior to the Closing date to the extent recognized by the Seller’s
401(k) Plan. As soon as practicable after the Closing, Seller’s 401(k) Plan
shall make distributions available to Transferred Employees as permitted by
Section 401(k)(2) of the Code and Buyer’s 401(k) Plan shall accept any such
distribution as a rollover distribution if so directed by the Transferred
Employee, in accordance with the terms of Buyer’s 401(k) Plan governing
qualified rollovers. Seller shall make any employer or employee contributions to
the Seller’s 401(k) Plan that were due or payable by Seller on or before the
Closing Date.

 

(c)          Service Recognition. Any of the Buyer’s benefit plans, programs,
arrangements and policies, including, but not limited to vacation, retirement
plans, savings plans, retiree medical coverage, employee stock purchase,
incentive compensation, severance, fringe benefit and welfare plans, shall
provide that for purposes of determining eligibility to participate, vesting,
and for any schedule of benefits based on service, all service with Seller and
any predecessor, shall be recognized, as such service is applied to Buyer’s such
benefit plans, programs, arrangements and policies but shall not entitle any
Transferred Employees with benefits exceeding those given under the Buyer’s
current plans except as relates herein to severance .

 

(d)          Long-Term Disability Return. If any Product Line Employee on
long-term disability on the Closing Date accepts an employment offer by the
Buyer pursuant to Section 10.1 and returns to work within the 18-month period
specified in Section 10.1, the Seller agrees that the Product Line Employee
shall be treated as a “Transferred Employee” for all intents and purposes. In
addition, Seller agrees to facilitate any 401(k) plan-to-plan transfer with
respect to such Product Line Employees.

 

10.4       Enforceability. This Article 10 shall survive consummation of the
Transaction, and shall be binding on the Buyer, its successors and assigns.

 

23

 

 

10.5       No Third-Party Beneficiaries. Neither the Buyer nor the Seller intend
that this Article 10 shall create any rights or interests, except as between the
Buyer and the Seller, and no present or future employees (or any dependents or
beneficiaries of such employees) of either party, or any of their Affiliates
shall be treated or deemed as third party beneficiaries in or under this
Agreement.

 

10.6       Vacation Responsibilities. The Buyer shall be liable, responsible,
and obligated for the payment of accrued vacation benefits, as determined in
accordance with the Seller’s vacation practices in effect immediately prior to
the Closing Date for Business Employees, and which have not been paid by the
Seller prior to the Closing Date to the Transferred Employees. On and after the
Closing Date, the Buyer shall provide each Transferred Employee, on a
going-forward basis, with an annual paid vacation entitlement that the same as
that provided to similarly situated employees of the Buyer, with credit for
service with the Seller and its Affiliates as well as any predecessor employer
thereof.

 

10.7       Workers’ Compensation Claims.

 

(a)          Except to the extent contrary to any applicable law, the Seller
will be responsible for workers’ compensation claims of Transferred Employees
based on occupational injuries or illnesses which arose out of and during the
course of employment with the Seller prior to the Closing Date.

 

(b)          Except to the extent contrary to any applicable law, the Buyer will
be responsible for workers’ compensation claims of Transferred Employees based
on injuries or illnesses which arise out of and during the course of employment
with the Buyer after the Closing Date.

 

10.8       WARN Responsibilities The Buyer represents and covenants that it does
not intend to implement a “mass layoff” or a “plant closing”, as those terms are
defined in the Worker Adjustment and Retraining Act (“WARN”), with respect to
the Business and the Transferred Employees within sixty (60) days after the
Closing. The Buyer agrees that it will give any and all notices required by WARN
or similar state law or regulation to the Transferred Employees and that it will
indemnify and hold the Seller harmless for any and all claims asserted by the
Transferred Employees under WARN, or any similar state law or regulation,
because of a “mass layoff” or “plant closing” occurring on or after the Closing.

 

ARTICLE 11

INTENTIONALLY LEFT BLANK

 

ARTICLE 12

INTENTIONALLY LEFT BLANK

 

ARTICLE 13

INTENTIONALLY LEFT BLANK

 

24

 

 

ARTICLE 14

 

INTENTIONALLY LEFT BLANK

 

ARTICLE 15

CLOSING

 

15.1       The Closing Date. The Closing shall take place at the offices of L-3
Communications Corporation, 600 Third Avenue, New York, New York 10016, on
November 3, 2014, at such other place or on such other day as the Buyer and the
Seller shall agree upon in writing. Such date is herein called the “Closing
Date.” On the Closing Date, the Buyer and the Seller shall make the deliveries
set forth in Sections 15.2 and 15.3.

 

15.2       Deliveries by the Buyer. Subject to the terms and conditions of this
Agreement, at the Closing, the Buyer shall deliver or cause to be delivered to
the Seller:

 

(a)          the Purchase Price required by Section 4.1;

 

(b)          each of the Services Agreements;

 

(c)          a copy of all resolutions adopted by the Board of Directors of
Buyer authorizing the execution and delivery of this Agreement and the
consummation of the Transaction, together with a certificate duly executed by
the Secretary or Assistant Secretary of Buyer, stating that such copies are
true, complete and correct, and that the resolutions have been duly adopted by
Buyer’s Board of Directors, and have not been amended since adoption, and remain
in full force and effect; and

 

(d)          such other and further instruments, documents and other
considerations as Seller may reasonably deem necessary or desirable, or as may
be required to consummate the transaction.

 

15.3       Deliveries by the Seller. Subject to the terms and conditions of this
Agreement, at the Closing, the Seller shall deliver or cause to be delivered to
the Buyer:

 

(a)          assignment and bill of sale in the form set forth on Exhibit
15.3(a);

 

(b)          assignments of the Seller’s ownership rights to each of the
Proprietary Rights in form mutually satisfactory to counsel for the Buyer and
the Seller hereunder and in recordable form to the extent necessary to assign
such rights;

 

(c)          each of the Services Agreements;

 

(d)          separate assignments or other appropriate instruments of transfer
to the Buyer of any of the Transferred Assets not appropriately transferred by
the documents referred to in clauses (a) through (d) above;

 

25

 

 

(e)          a copy of the resolution adopted by the Board of Directors of the
Seller authorizing the execution and delivery of this Agreement and the
consummation of the Transaction, together with a certificate duly executed by
the Secretary or Assistant Secretary of Seller, stating that such copies are
true, complete and correct, and that the resolutions have been duly adopted by
the Seller’s Board of Directors, and have not been amended since adoption, and
remain in full force and effect;

 

(f)          the Assignment Agreement; and

 

(g)          such other and further instruments, documents and other
considerations as Buyer may reasonably deem necessary or desirable, or as may be
required to consummate the transaction.

 

15.4       Effective Time and Rights to Possession. Upon delivery by the Buyer
and the Seller, as the case may be, of each of the items required by Sections
15.2 and 15.3, the Closing shall become effective as of 11:59 P.M. of the
Closing Date.

 

ARTICLE 16

SALES AND TRANSFER TAXES

 

The Buyer shall pay all sales, use, transfer and documentary Taxes and recording
and filing fees, if any, including, without limitation, all foreign, state and
local land transfer Taxes, foreign, state and local sales Taxes, and any other
charges applicable to the transfer of the Transferred Assets and the assumption
of the Assumed Liabilities provided for by this Agreement.

 

ARTICLE 17

BULK SALES

 

The Buyer hereby waives compliance by the Seller with any applicable bulk sales
or bulk transfer law applicable in any jurisdiction where the Transferred Assets
are located, and the Seller hereby agrees that the provisions of Section 19.1
shall apply to any losses, damages, costs, charges or expenses which the Buyer
may sustain as a consequence of the Seller not complying with such bulk sales or
bulk transfer laws.

 

ARTICLE 18

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

 

18.1       Survival. All of the representations, warranties, covenants and
agreements of the Seller and the Buyer contained in this Agreement and all
unasserted claims and causes of action

 

26

 

 

with respect thereto shall terminate upon expiration of the eighteenth full
month following the Closing Date, except that:

 

(a)          the representations and warranties in Section 5.10 (Tax Matters),
shall terminate upon the expiration of the applicable statute of limitations;

 

(b)          the representations and warranties in Section 5.12 (Environmental
Matters) shall terminate on the second anniversary of the Closing Date;

 

(c)          the representations and warranties in Section 5.1 (Organization and
Existence), Section 5.2 (Corporate Authority), Section 5.7 (Title to Personal
Property), Section 6.1 (Organization, Existence and Standing of the Buyer), and
Section 6.2 (Corporate Authority) shall terminate on the fifth anniversary of
the Closing Date;

 

(d)          the covenants and agreements contained in this Agreement having
specific time periods of applicability shall survive the Closing Date for the
periods set forth therein; and

 

(e)          the covenants and agreements of the Buyer to assume the Assumed
Liabilities, the Buyer’s share of the Shared Liabilities, and the liabilities
assumed by the Buyer under Article 10 and to indemnify the Seller with respect
to the Assumed Liabilities, the Buyer’s share of the Shared Liabilities, and the
liabilities assumed by the Buyer under Article 10, all as provided for in clause
(b) of Section 19.2 and the covenants and agreements of the Seller to retain the
Retained Liabilities, the Seller’s share of the Shared Liabilities, and the
liabilities retained by the Seller under Article 10 and to indemnify the Buyer
with respect to the Retained Liabilities, the Seller’s share of the Shared
Liabilities, and the liabilities retained by the Seller under Article 10, all as
provided for in clause (c) of Section 19.1 shall (except as otherwise expressly
set forth in Article 10) survive indefinitely.

 

18.2       Notice of Claim. In the event notice of any claim for indemnification
is given (as provided for in Article 19) within the applicable survival period,
the representations, warranties, covenants and agreements that are the subject
of such indemnification claim shall survive until such time as such claim is
finally resolved.

 

ARTICLE 19

INDEMNIFICATION

 

19.1       Indemnification of the Buyer. Subject to Article 18 and to compliance
with Sections 19.3, 19.4 and 19.10, the Seller agrees to indemnify the Buyer
against any loss, cost, liability or expense (including, without limitation,
costs and expenses of investigation and litigation and, to the extent permitted
by law, reasonable attorney’s fees) but excluding consequential damages
(collectively, “Indemnified Losses”) incurred by the Buyer by reason of (a) any
breach of any representation, warranty, covenant or agreement of the Seller, or
in any certificate or other closing document furnished by the Seller, pursuant
to this Agreement, (b) the provision contained in Article 17 (Bulk Sales), or
(c) the assertion against the Buyer of any of the

 

27

 

 

Retained Liabilities, the Seller’s share of the Shared Liabilities or
liabilities retained or assumed by the Seller under Article 10.

 

19.2         Indemnification of the Seller. Subject to Article 18 and to
compliance with Sections 19.3, 19.4 and 19.10, the Buyer agrees to indemnify the
Seller against any Indemnified Losses (excluding consequential damages) incurred
by the Seller by reason of (a) any breach of any representation, warranty,
covenant or agreement of the Buyer, or in any certificate or other closing
document furnished by the Buyer, pursuant to this Agreement, or (b) the
assertion against the Seller of any of the Assumed Liabilities, the Buyer’s
share of the Shared Liabilities or liabilities assumed by the Buyer under
Article 10.

 

19.3         Eligible Claim, Threshold Amount, Payment. A Party may bring a
claim seeking indemnification (the “Indemnified Party”) under the terms and
provisions of this Article 19 only if such claim exceeds $15,000 (an “Eligible
Claim”) and the aggregate amount of all of such Indemnified Party’s Eligible
Claims exceeds $150,000 (the “Threshold Amount”). Until such time as a Party can
bring an Eligible Claim or Eligible Claims in the aggregate amount in excess of
the Threshold Amount, no right to indemnification under this Article 19 shall
arise. In the event that a Party brings an Eligible Claim or Eligible Claims for
an amount in excess of the Threshold Amount, such Party shall be entitled to
indemnification for the full amount of all Indemnified Losses in excess of the
Threshold Amount up to the maximum amount referred to in Section 19.10.
NOTWITHSTANDING ANYTHING IN THE FOREGOING TO THE CONTRARY BUT SUBJECT TO SECTION
19.10, CLAIMS BY THE BUYER AGAINST THE SELLER IN RESPECT OF THE RETAINED
LIABILITIES, THE SELLER’S SHARE OF THE SHARED LIABILITIES, THE SELLER’S
LIABILITIES UNDER ARTICLE 10, ARTICLE 12 OR ARTICLE 17, WHETHER OR NOT ANY OF
THE FOREGOING LIABILITIES ARE DIRECTLY OR INDIRECTLY RELATED TO ANY
REPRESENTATION OR WARRANTY HEREIN, AND CLAIMS BY THE SELLER IN RESPECT OF THE
ASSUMED LIABILITIES, THE BUYER’S SHARE OF THE SHARED LIABILITIES, OR THE BUYER’S
LIABILITIES UNDER ARTICLE 10 OR ARTICLE 12, WHETHER OR NOT ANY OF THE FOREGOING
LIABILITIES ARE DIRECTLY OR INDIRECTLY RELATED TO ANY REPRESENTATION OR WARRANTY
HEREIN, SHALL NOT BE SUBJECT TO ANY OF THE LIMITATIONS ON INDEMNIFICATION SET
FORTH IN THIS SECTION 19.3.

 

19.4         Procedures for Claims. Subject to Section 19.3, any Indemnified
Party shall provide written notice of any Eligible Claim to the Party from which
it seeks indemnification (the “Indemnifying Party”) within thirty (30) days of
such Party becoming aware of the existence of such Eligible Claim stating the
amount claimed to be due and payable or an estimate of the Eligible Claim if
contingent or unliquidated, a detailed statement of the basis of the Eligible
Claim and the provision or provisions of this Agreement under which such
Eligible Claim is asserted. Within thirty (30) calendar days after receipt of
such notice, the Indemnifying Party shall by written notice to the Indemnified
Party either (a) concede liability in whole as to the amount claimed in such
notice, (b) deny liability in whole as to such amount, or (c) concede liability
in part and deny liability in part. If the Parties are not able to resolve any
dispute over a claim brought under this Article 19 within 30 days after the
Indemnified Party receives written

 

28

 

 

notice from the Indemnifying Party denying liability in whole or in part, the
Parties shall submit the dispute to the dispute resolution procedure set forth
in Article 22.

 

19.5        Third-Party Claims.

 

(a)          An Indemnifying Party shall have the right, exercisable by written
notice to the Indemnified Party within thirty (30) days of receipt of written
notice from the Indemnified Party of the commencement of or assertion of any
lawsuit filed or instituted against the Indemnified Party asserting any claim
for which the Indemnifying Party may be responsible under this Agreement (each,
a “Third Party Claim”), to assume and conduct the defense of each Third Party
Claim with counsel selected by the Indemnifying Party and reasonably acceptable
to the Indemnified Party; provided, however, that such Third Party Claim
involves (and continues to involve) solely monetary damages (the “Litigation
Condition”).

 

(b)          If the Indemnifying Party does not assume the defense of such Third
Party Claim in accordance with this Section 19.5, the Indemnified Party may
continue to defend the Third Party Claim. If the Indemnifying Party has assumed
the defense of a Third Party Claim as provided in this Section 19.5, the
Indemnifying Party shall not be liable for any legal expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof;
provided, however, that if (i) the Litigation Condition ceases to be met, or
(ii) the Indemnifying Party fails to take reasonable steps necessary to defend
diligently such Third Party Claim within thirty (30) calendar days (or such
shorter period as may be required to defend diligently such Third Party Claim)
after receiving written notice from the Indemnified Party that the Indemnified
Party believes the Indemnifying Party has failed to take such steps, the
Indemnified Party may assume its own defense, and the Indemnifying Party shall
be liable for all reasonable costs or expenses paid or incurred in connection
therewith.

 

(c)          Without the Indemnified Party’s prior written consent or
authorization, the Indemnifying Party shall not consent to a settlement of, or
the entry of any judgment arising from, any Third Party Claim. If the
Indemnifying Party does not assume the defense of any such Third Party Claim or
litigation resulting from such claim in accordance with the terms of this
Article 19, the Indemnified Party may defend against such claim or litigation in
such manner as it may deem appropriate, including settling such claim or
litigation, after giving notice of the same to the Indemnifying Party, on such
terms as the Indemnified Party may deem appropriate. If the Indemnifying Party
seeks to question the manner in which the Indemnified Party defended such Third
Party Claim or litigation resulting from such claim or the amount of or nature
of any such settlement, the Indemnifying Party shall have the burden to prove by
a preponderance of the evidence that the Indemnified Party did not defend such
claim in a reasonably prudent manner.

 

19.6        Exclusive Remedy. Except as otherwise expressly provided in this
Agreement, following the Closing, the indemnification provided by this Article
19 shall be the exclusive remedy for the Buyer or the Seller, as the case may
be, with respect to this Agreement and the transactions contemplated by this
Agreement, except claims for fraud or intentional misrepresentation shall not be
limited by the provisions in this Article 19.

 

29

 

 

19.7         Payment of Amounts. If any amount is determined to be due and owing
to a Party as a result of any occurrence which gives rise to indemnification
obligations under this Article 19, such amount shall be paid promptly by the
Indemnifying Party to the Indemnified Party in immediately available funds. All
indemnification payments under this Article 19 shall be deemed adjustments to
the Purchase Price.

 

19.8         Tax and Insurance Offset. The amount of any Indemnified Losses
suffered by an Indemnified Party shall be reduced by the net effect of any
Tax-related benefits or insurance coverage which may be realized by such Party
following the date of such Indemnified Losses in respect of or as a result of
such Indemnified Losses or the facts or circumstances relating thereto.
Notwithstanding the foregoing, it is understood and agreed that the
determination of the net Tax effect and/or insurance coverage benefit of any
Indemnified Losses, if any, shall not delay payment or indemnification of such
Indemnified Losses by the Indemnifying Party. All Indemnified Losses shall be
paid or reimbursed promptly upon determination; the Indemnified Party shall
promptly reimburse the Indemnifying Party for the net Tax effect benefit of such
Indemnified Losses, if any, upon the date of filing of the Tax return with
respect to which such Tax benefit is realizable or upon the date of recovery of
any insurance proceeds.

 

19.9         No Indemnification For Known Breaches of Representations and
Warranties. Notwithstanding any provision to the contrary contained herein, in
the event that either party proves that the other party had actual knowledge, on
or before the Closing Date, of the specific facts upon which a claim for
indemnification by the other party is based, then the party shall have no
liability for any Indemnified Losses resulting from or arising out of such
claim.

 

19.10         Maximum Amount of Any Indemnification. NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, NO PARTY SHALL BE REQUIRED TO INDEMNIFY THE
OTHER FOR CLAIMS WITH RESPECT TO WHICH INDEMNIFICATION (ON A CUMULATIVE BASIS,
INCLUDING PURSUANT TO ARTICLE 12) UNDER THIS AGREEMENT WOULD OTHERWISE BE
AVAILABLE IN EXCESS OF AN AMOUNT EQUAL TO 25% OF THE PURCHASE PRICE, EXCEPT FOR
CLAIMS BASED UPON FRAUD.

 

ARTICLE 20

INTENTIONALLY LEFT BLANK

 

ARTICLE 21

EXPENSES

 

21.1         Expenses. Subject to Section 9.1, Section 11.1(b), and Article 16,
whether or not the transactions contemplated hereby are consummated, each of the
Parties will, except in the case of any breach of the terms and provisions of
this Agreement for which either the Buyer or the Seller, as the case may be, may
be entitled to indemnification under Article 19 hereof, pay its respective
expenses, income and other Taxes and costs (including, without limitation, the
commissions, fees, disbursements and expenses of its investment bankers,
attorneys, accountants

 

30

 

 

and consultants) incurred by it in negotiating, preparing, closing and carrying
out this Agreement and the Related Agreements and the transactions contemplated
hereby and thereby.

 

ARTICLE 22

DISPUTE RESOLUTION

 

22.1         Jurisdiction; No Jury Trial. Each Party (a) submits to the
exclusive jurisdiction of any state or federal court sitting in the State of New
York in any action or proceeding arising out of or relating to this Agreement,
(b) agrees that all claims in respect of such action or proceeding may be heard
and determined only in any such court, and (c) agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
Party waives any defense of inconvenient forum to the maintenance of any action
or proceeding so brought and waives any bond, surety or other security that
might be required of the other Party with respect thereto. Each Party may make
service on the other Party by sending or delivering a copy of the process to the
Party to be served at the address and in the manner provided for the giving of
notices in Section 23.1. Nothing in this Section 22.1, however, shall affect the
right of any Party to serve legal process in any other manner prohibited by law.
To the extent permitted by applicable law, each Party hereby irrevocably waives
all rights to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the transactions contemplated hereby or the actions of either Party
in the negotiation, administration, performance and enforcement of this
Agreement.

 

ARTICLE 23

MISCELLANEOUS

 

23.1         Notices. Any notice, request, instruction, consent or other
document to be given hereunder by either Party hereto to the other Party shall
be in writing and delivered personally or sent by registered or certified mail,
return receipt requested, postage prepaid, as follows:

 

If to the Buyer: Optex Systems, Inc.   1420 Presidential Dr.   Richardson, TX
75081   Attention: Danny Schoening, CEO     With a copy to: Jolie Kahn, Esq.  
1020 Riverview Lane   Conshohocken PA 19428   Attention: Jolie Kahn, Esq.     If
to the Seller: L-3 Communications Corporation   9890 Towne Centre Dr   San
Diego, CA 92121   Attention:  Scott Meader

 

31

 

 

With a copy to: L-3 Communications Corporation   600 Third Avenue   New York,
New York 10016   Attention: General Counsel

 

or at such other address for a Party as shall be specified in writing by that
Party. Any notice which is delivered personally or by telecopy to the addresses
provided herein shall be deemed to have been duly given to the Party to whom it
is directed upon actual receipt by such Party (or its agent for notices
hereunder). Any notice which is addressed and mailed in the manner herein
provided shall be deemed given to the entity to which it is addressed when
received.

 

23.2         Waiver. Any of the terms or conditions of this Agreement may be
waived in writing at any time by the Party which is entitled to the benefits
thereof. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of such provision at any time in the future or a
waiver of any other provision hereof.

 

23.3         Captions. The captions set forth in this Agreement are for
convenience only and shall not be considered as part of this Agreement, nor
affect in any way the meaning of the terms and provisions hereof.

 

23.4         Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Parties hereto; provided, however, that this Agreement may not be
assigned by any Party without the express written consent of the other Party
hereto, except that either Party may assign all or part of its rights and
obligations under this Agreement to one or more Subsidiaries of such Party, but
any such assignment will not release such Party of any of its obligations.

 

23.5         Enforceability. If any provision of this Agreement as applied to
any Party or to any circumstance shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of such provision in any other circumstances, or the
validity or enforceability of this Agreement. The Parties intend this Agreement
to be enforced as written. If any such provision, or part thereof, however, is
held to be unenforceable because of the duration thereof or the area covered
thereby, the Seller and the Buyer agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete the specific words or phrases, and in its amended form such
provision shall then be enforceable and shall be enforced. If any provision of
this Agreement shall otherwise finally be determined to be unlawful, then such
provision shall be deemed to be severed from this Agreement and every other
provision of this Agreement shall remain in full force and effect.

 

23.6         No Third-Party Beneficiaries or Right to Rely. Notwithstanding
anything to the contrary in this Agreement, (a) nothing in this Agreement is
intended to or shall create for or grant to any Third Party (including without
limitation to any former, current or future employees or officers of any Party,
any Subsidiary or any labor union) any rights whatever, as a Third Party

 

32

 

 

beneficiary or otherwise, (b) no Third Party is entitled to rely on any of the
representations, warranties, covenants or agreements contained herein, and
(c) no Party hereto shall incur any liability or obligation to any Third Party
because of any reliance by such Third Party on any representation, warranty,
covenant or agreement herein.

 

23.7         Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall for all purposes be deemed to be an original
and all of which shall constitute one and the same agreement. A signature to
this Agreement delivered by telecopy or other artificial means shall be deemed
valid.

 

23.8         Governing Law. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the local laws of the State of
New York, without regard to principles of conflict of laws.

 

23.9         Time of Essence. Time shall be of the essence with respect to this
Agreement.

 

23.10       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties hereto to express their mutual
intent, and no rule of strict construction will be applied against either Party.

 

23.11       Public Announcements. The Buyer and the Seller shall agree on the
terms of the press releases to be issued upon the execution of this Agreement,
if any, and shall require the approval of the other party before issuing any
other press releases with respect to this Agreement and the transactions
contemplated hereby. Notwithstanding the foregoing, each party shall be entitled
to make any announcements required to be made by it under the Securities
Exchange Act of 1934, and the regulations promulgated thereunder and otherwise
by law.

 

23.12       Currency/Method of Payment. Unless otherwise specifically provided
herein, (a) all references to amounts of money shall be to lawful money of the
United States, and (b) all payments of money to be made by the Buyer or the
Seller, as the case may be, shall be made in immediately available funds.

 

23.13       Subsequent Legal Fees. In the event any action or proceeding is
initiated to enforce the terms and provisions of this Agreement, the Party
prevailing in said action shall be entitled to its reasonable attorney’s fees
and costs.

 

23.14       Miscellaneous. As used in this Agreement, the Schedules, the
Exhibits and the Related Agreements and as required by the context: the singular
and plural shall be deemed to include each other and each gender, to include all
genders; the terms herein, hereof, and hereunder or other similar terms refer to
this Agreement or the Related Agreements, in which they appear as a whole and
not only to the particular sentence, paragraph, subsection or section in which
any such term is used except as expressly more specifically limited; and words
and phrases defined in this Agreement have the same meaning in the Schedules,
Exhibits and Related Agreements unless specifically provided to the contrary in
any thereof.

 

33

 

 

23.15       Entire Agreement; Amendment. This Agreement, including all Schedules
and Exhibits hereto, together with the Related Agreements and the
Confidentiality Agreement between the Seller and the Buyer, constitute the sole
understanding of the Parties with respect to the matters contemplated hereby and
thereby and supersedes and renders null and void all other prior agreements and
understandings between the Parties with respect to such matters. No amendment,
modification or alteration of the terms or provisions of this Agreement,
including all Schedules and Exhibits hereto, shall be binding unless the same
shall be in writing and duly executed by the Party against whom such would
apply.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered by its duly authorized representatives as of the date
first written above.

 

  L-3 COMMUNICATIONS CORPORATION       BY:/s/ David Reilly   Name: David Reilly
  Title:Vice President       OPTEX SYSTEMS, INC.       BY:/s/ Danny Schoening  
Name: Danny Schoening   Title: CEO

 

 

34

 



 

SCHEDULE 1.1

 

Definitions

 

(a)“Accounts Receivable” means all of the Business’s trade and other accounts
receivable owned by Seller excluding all accounts receivable, if any, that are
owed by the Seller or by any Affiliate of the Seller and which relate to the
Business.

 

(b)“Affiliate” shall mean, with respect to any Person, at the time in question,
any other Person controlling, controlled by or under common control with such
Person. For purposes of this definition, “control” (including the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

(c)“Agreement” means this Purchase Agreement.

 

(d)“Assignment Agreement” means the Assignment of Lease and Landlord Consent
Agreement (the "Agreement") dated as of the Closing Date, between L-3
Communications Corporation,  with an office at 600 Third Avenue, New York,10016
(the “Tenant”),  Optex Systems, Inc. with an office at 1420 Presidential Drive,
Richardson, TX 75081 (the “Buyer”) and Cabot II TX1W04, LP, with an office c/o
Stream Realty Partners, 2200 Ross Avenue, Dallas, TX 75207 for the term ending
September 30, 2016

 

(e)“Assumed Liabilities” has the meaning set forth in Section 3.1.

 

(f)“Benefit Arrangement” means an Employee Benefit Plan which is neither a
Pension Plan nor a Welfare Plan.

 

(g)“Business” has the meaning set forth in Recital A.

 

(h)“Buyer” has the meaning set forth in the introductory paragraph.

 

(i)“Buyer’s 401(k) Plan” has the meaning set forth in Section 10.3(b)(i).

 

(j)“Buyer’s Benefit Arrangements” has the meaning set forth in Section
10.3(a)(i).

 

(k)“Buyer Obligations” has the meaning set forth in Section 9.5.

 

(l)“Buyer’s Welfare Plans” has the meaning set forth in Section 10.3(a)(i).

 

(m)“CAA” means the Clean Air Act, 42 U.S.C. §§ 7401, et seq., as amended.

 

 

 

 

(n)“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601, et seq., as amended by, among other
things, the Superfund Amendments and Reauthorization Act of 1986.

 

(o)“Closing” means the closing of the transactions contemplated by this
Agreement.

 

(p)“Closing Balance Sheet” sets forth the book value of the Transferred Assets
and the Assumed Liabilities at the time of close. The Closing Balance Sheet will
reflect consistent application of accounting policies, methods and practices
consist with the preparation of the Financial Statements. All financial
statement terms used and not specifically defined hereunder shall be defined in
accordance with the common definition of such term under GAAP unless otherwise
stated.

 

(q)“Closing Date” has the meaning set forth in Section 15.1.

 

(r)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, including the rules and regulations promulgated thereunder.

 

(s)“Collective Bargaining Agreements” has the meaning set forth in Section
5.17(b).

 

(t)“Confidentiality Agreement” means that Certain Agreement between L-3
Communications Corporation and Optex Systems dated March 31, 2014.

 

(u)“Contracts” means all agreements, contracts and commitments of any sort
whatsoever, whether written or oral, entered into primarily or exclusively in
connection with the conduct of the Business, including, but not limited to, all
purchase orders, sales orders, distributor agreements, franchise agreements,
sales representation agreements, warranty agreements, service agreements,
collective bargaining agreements and other contracts with labor unions, if any,
employment and consulting agreements, guaranty agreements and confidentiality
agreements.

 

(v)“CWA” means the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251, et
seq., as amended.

 

(w)“Disclosed Contracts” has the meaning set forth in Section 5.8(a).

 

(x)“Effective Date” has the meaning set forth in Section 10.1.

 

(y)“Eligible Claim” has the meaning set forth in Section 19.3

 

(z)“Employee Benefit Plan” means each employee bonus, retirement, pension,
profit sharing, stock option, stock appreciation, stock purchase, incentive,
deferred compensation, hospitalization, medical, dental, vision, life and other
health and disability (whether provided by insurance or otherwise), severance,
termination and other plan, program, arrangement, policy or payroll practice
providing any remuneration or benefits (other than current cash compensation),
including, without limitation, each ERISA Plan (other than a multiemployer plan
within the meaning of

 

 

 

 

Section 3(37) of ERISA) which is both (a) (i) maintained by the Seller or any
Person that would be aggregated with, or treated as the same employer as, the
Seller for any purpose under the Tax Code or ERISA (an “ERISA Affiliate”) or
(ii) to which the Seller or any ERISA Affiliate contributes or has contributed
and (b) one under which any Product Line Employee or former Product Line
Employee participates or had accrued any rights or under which the Seller is
liable in respect of a Product Line Employee or former Product Line Employee
with respect to his employment with the Product Line.

 

(aa)“Environmental Laws” has the meaning set forth in Section 5.11(b).

 

(bb)“EPCRA” means the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. §§ 11001, et seq., as amended.

 

(cc)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, including the rules and regulations promulgated thereunder.

 

(dd)“ERISA Plan” has the meaning set forth in section 3(3) of ERISA with respect
to Employee Benefits Plans which are subject to ERISA.

 

(ee)“Excluded Assets” has the meaning set forth in Section 2.2.

 

(ff)“Excluded Proprietary Rights” has the meaning set forth in Section 2.2(c).

 

(gg)“Financial Statements” means each of the pro forma unaudited balance sheets
and pro forma unaudited statements of income of the Business for the fiscal
years ending December 31, 2012, December 31, 2013 and June 27th, 2014.

 

(hh)“Forward Looking Data” has the meaning set forth in Section 6.8.

 

(ii)“GAAP” means generally accepted accounting principles in the United States
of America.

 

(jj)“Governmental Authority” means the United States, any other country, any
national body (including the European Union), any state, province, municipality,
or subdivision of any of the foregoing, any agency, governmental department,
court, entity, commission, board, ministry, bureau, locality or authority of any
of the foregoing, or any quasi-governmental or private body exercising any
regulatory, Taxing, importing, exporting, or other governmental or
quasi-governmental function or any arbitrator.

 

(kk)“Governmental Entity” means any government or any court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
authority or agency, Federal, state, local, or foreign.

 

(ll)“Government Contract” means (i) any contract, agreement, lease or instrument
relating to the Business with any Governmental Entity and (ii) any contract,
agreement, lease or

 

 

 

 

instrument relating to the Business entered into by the Seller or the Business
as subcontractor (at any tier) in connection with a contract between a Third
Party and any Governmental Entity.

 

(mm)“Hazardous Materials” has the meaning set forth in Section 5.11(b).

 

(nn)“Indemnified Losses” has the meaning set forth in Section 19.1.

 

(oo)“Indemnified Party” has the meaning set forth in Section 19.3.

 

(pp)“Indemnifying Party” has the meaning set forth in Section 19.4

 

(qq)“Inactive Employees” means those Product Line Employees who are temporarily
absent from active employment by reason of disability, illness, injury, workers’
compensation, military leave, approved leave of absence or layoff, if any.

 

(rr)“Intellectual Property” means

 

(i)all inventions (whether patentable or unpatentable and whether or not reduced
to practice), all improvements thereto, and all patents, patent applications,
and patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, divisions, and reexaminations
thereof;

 

(ii)all trademarks, service marks, trade dress, logos, trade names, and
corporate names, together with all translations, adaptations, derivations, and
combinations thereof, including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith,;

 

(iii)all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith;

 

(iv)all trade secrets and confidential business information (including ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals);

 

(v)computer software, including source code to the extent assignable, disks,
documentation, operating manuals, related systems data, source programs, record
layouts, program libraries, and any other documentation in those application
areas that may pertain to any data processing system or operation; and

 

(vi)all copies and tangible embodiments of any of the foregoing (in whatever
form or medium);

 

 

 

 

which, in each case, relate primarily or exclusively to the conduct of the
Business as conducted as of the date of this Agreement.

 

(ccc)“Inventory” means, with respect to the Business, all of the inventory of
raw materials, work-in-process, finished goods, packaging, supplies and spare
parts, as the same shall exist on the Closing Date, whether in the possession
of, in transit to or from the Business or held by any third party.

 

(ddd)“Law” means all statutes; regulations; by-laws, codes; ordinances; decrees;
rules; judicial, arbitral, administrative, ministerial, departmental or
regulatory judgments, orders, decisions, rulings, or awards; policies; voluntary
restraints; guidelines; directives; agreements with, requirements of, or
instructions by any Governmental Authority; and general principles of common or
civil law and equity.

 

(eee)“Leased Real Property” has the meaning set forth in Section 2.1(a).

 

(fff)“Lien” means any lien, mortgage, charge, pledge, security interest,
restriction on transferability, easement, defect of title or other claim,
easement, encroachment or other encumbrance of any nature whatsoever on any Real
Property or Personal Property or property interest.

 

(ggg)“Litigation Condition” has the meaning set forth in Section 19.5(a)

 

(hhh)“Material Adverse Effect” means (a) any effect that is materially adverse
to the value of the Transferred Assets taken as a whole or materially adverse to
the Business, or results of operations of the Business taken as a whole, or (b)
any effect that would in the aggregate, materially impair, hinder or otherwise
materially and adversely affect the ability of the Seller or the Buyer, as the
case may be, to effect the Closing, to perform any of their material obligations
under this Agreement or any of the Related Agreements, other than (x) any effect
arising out of or resulting from general industry, economic, regulatory or
capital market conditions, (y) any effect caused by the public announcement, if
any, of the transactions contemplated by this Agreement or (z) any general
reduction in military planning and spending by the U.S. Government or its
agencies.

 

(iii)“Non-Transferable Assets” has the meaning set forth in Section 2.3(a).

 

(jjj)“Novation Agreement” has the meaning set forth in Section 8.2.

 

(kkk)“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§
651, et seq.

 

(lll)“Other Excluded Assets” has the meaning set forth in Section 2.2(j).

 

(mmm)“Other Transferred Assets” has the meaning set forth in Section 2.1(j).

 

 

 

 

(nnn)Owned Real Property”.

 

(ooo)“Party” means the Buyer or the Seller, referred to individually, and
“Parties” means the Buyer and the Seller referred to collectively.

 

(ppp)“Permits” has the meaning set forth in Section 2.1(h).

 

(qqq)“Person” means an individual, corporation, limited liability company,
partnership, association, estate, trust, unincorporated organization,
governmental or quasi-governmental agency or body or other entity or
organization.

 

(rrr)“Personal Property” means all of the personal property, including, without
limitation, all machinery, equipment, computer hardware, vehicles, tools, dies,
repair and replacement parts, office furniture, fixtures and equipment used
primarily or exclusively in the conduct of the Business, except to the extent
disposed of in the ordinary course of business prior to the Closing Date, and
such additional items as are acquired in the ordinary course of business prior
to the Closing Date, in each case consistent with the terms and conditions of
this Agreement.

 

(sss)“Personal Property Leases” means all leases covering any Personal Property.

 

(ttt)“Personal Property Permitted Exceptions” has the meaning set forth in
Section 5.6.

 

(uuu)“Product Line” has the meaning set forth in Recital A.

 

(vvv)“Product Line Employees” means the persons who work primarily or
exclusively in connection with the conduct of the Business.

 

(www)“Proprietary Rights” has the meaning set forth in Section 2.1(f).

 

(xxx)“Purchase Price” has the meaning set forth in Section 4.1(a).

 

(yyy)“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901, et seq., as amended.

 

(zzz)“Real Property” means the Owned Real Property and the Leased Real Property,
collectively.

 

(aaaa)“Real Property Permitted Exceptions” has the meaning set forth in Section
5.6(a).

 

(bbbb)“Related Agreements” means the related agreements contemplated by this
Agreement including those attached to this Agreement as Exhibits.

 

(cccc)“Release” has the meaning set forth in Section 5.11(b).

 

(dddd)“Retained Liabilities” has the meaning set forth in Section 3.2.

 

 

 

 

(eeee)“Seller” has the meaning set forth in the introductory paragraph.

 

(ffff)“Seller’s Accounting Principles” means the accounting principles used by
the Seller in preparing the Financial Statements which principles are in
accordance with the historical method used by Seller to prepare the Product
Line’s Financial Statements. except as set forth on Schedule 1.1(ffff),
consistently applied.

 

(gggg)“Seller’s Knowledge” means the actual knowledge of the individuals set
forth on Schedule 1.1(gggg).

 

(hhhh)“Services Agreements” has the meaning set forth in Section 9.1.

 

(iiii)“Shared Liabilities” has the meaning set forth in Section 3.3.

 

(jjjj)“Software” means computer software, including source code, disks,
documentation, operating manuals, related systems data, source programs, record
layouts, program libraries, and any other documentation in those application
areas that may pertain to any data processing system or operation.

 

(kkkk)“Subsidiary” means any corporation, the capital stock of which represents
more than 50% of the general voting power under ordinary circumstances of such
corporation, which is directly or indirectly owned or controlled by another
corporation.

 

(llll)“SWDA” has the meaning set forth in Section 5.12(b).

 

(mmmm)“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other Tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

 

(nnnn)“Tax Code” means the Internal Revenue Code of 1986, as amended.

 

(oooo)“Threshold Amount” has the meaning set forth in Section 19.3

 

(pppp)“Third Party” means any Person not a signatory to this Agreement other
than a Buyer Subsidiary.

 

(qqqq)“Third Party Claim” has the meaning set forth in Section 19.5(a)

 

 

 

 

(rrrr)“Transaction” means the transactions contemplated by this Agreement and
the Related Agreements.

 

(ssss)“Transferred Assets” has the meaning set forth in Section 2.1.

 

(tttt)“Transferred Employees” has the meaning set forth in Section 10.3(a).

 

(uuuu)“TSCA” means the Toxic Substances Control Act, 15 U.S.C. §§ 52601, et
seq., as amended.

 

(vvvv)“WARN” has the meaning set forth in Section 10.8.

 

(wwww)“Welfare Plans” means the Employee Benefit Plans which are welfare plans
within the meaning of Section 3(1) of ERISA and which covers Product Line
Employees.

 

 

 

 

EXHIBIT 5.3 FINANCIAL STATEMENTS

 



 

 

 

[pg2.jpg]

 



 

 

 

[pg3.jpg]

 



 

 

 

[pg4.jpg]

 



 

 

 

[pg5.jpg]

 



 

 

 

[pg6.jpg]

 



 

 

 

[pg7.jpg]

 



 

 

 

[pg8.jpg]

 



 

 

 

EXHIBIT 7.1(D) CAPITAL EXPENSE BUDGET 

 

None.

 



 

 

 

EXHIBIT 7.11(A) AGENCY DESIGNATION

 

Separately filed.

 



 

 

 

EXHIBIT 9.1(A) TRANSITION AGREEMENT

 



 

 

 

Schedule 9.1

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (the “Agreement”) is made as of October 30,
2014, by and between L-3 Communications Corporation Inc., a Delaware corporation
(the “Seller”), and Optex Systems Inc., a Delaware Corporation (“Buyer”).
Capitalized terms used in this Agreement without definition have the respective
meanings given to them in the Purchase Agreement (as defined below).

 

Seller has agreed to sell and assign to Buyer, and Buyer has agreed to purchase
and assume from Seller, certain assets and liabilities of the L-3 Applied Optics
(“AOC”) product line/business pursuant to the terms and conditions set forth in
that certain Purchase Agreement of even date herewith, between Buyer and Seller
(the “Purchase Agreement”).

 

At the Closing, the parties desire that Seller provide to Buyer certain
transition services with respect to the operation of the AOC business following
the Closing as more fully set forth in this Agreement.

 

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE 1

PROVISION OF SERVICES

 

Section 1.1     Transition Services. During the term of this Agreement as set
forth in Article 2, Seller will provide to Buyer, upon the terms and subject to
the conditions hereof, the services more particularly described on Schedule A
with respect to the AOC Business (collectively, the “Transition Services”).

 

Section 1.2     Level of Transition Services.

 

(a)          Seller will perform, or cause to be performed, the Transition
Services in the manner substantially similar to that provided by Seller to the
AOC Business during the 6-month period immediately prior to the execution of the
Purchase Agreement.

 

(b)          Notwithstanding anything to the contrary herein, in no event will
any Transition Service include (i) any services that would be unlawful for
Seller to provide or (ii) the exercise of business judgment or general
management for Buyer.

 

Section 1.3     Compliance with Laws. Each party will comply with all applicable
Laws governing the provision of Transition Services to be provided under this
Agreement. No party will take any action in violation of such applicable Law
that could result in liability being imposed on the other party or any of its
Affiliates.

 

Section 1.4     No Obligation to Continue to Use Transition Services; Partial
Termination. Buyer will have no obligation to continue to use any of the
Transition Services and, except as otherwise

 

 

 

 

specified on Schedule A, may terminate any Transition Service by giving Seller
not less than 5 days’ prior written notice of its desire to terminate any
Transition Service.

 

ARTICLE 2

TERM

 

Section 2.1     Term and Termination.

 

(a)          This Agreement is effective upon execution and delivery hereof and
the term of this Agreement will commence on the Closing Date and, unless earlier
terminated in accordance with the provisions of this Agreement, will continue in
effect with respect to each of the Transition Services for the term thereof as
set forth in Schedule A; the last date in each such term being referred to in
this Agreement as the “Termination Date” for each of such Transition Services.

 

(b)          This Agreement may be terminated prior to any Termination Date as
follows:

 

(i)          by mutual consent of Buyer and Seller;

 

(ii)         by Seller, by giving written notice to Buyer if Buyer breaches or
is in default of any payment obligation set forth in this Agreement, and such
breach or default has not been cured or cannot be cured within 10 days after the
notice of such breach from Seller; or

 

(iii)         by Buyer (i) by giving written notice to Seller if Seller breaches
or is in default of any obligation set forth in this Agreement, and such breach
or default has not been cured or cannot be cured within 10 days after the notice
of such breach from Buyer or (ii) as to any particular Transition Service
pursuant to Section 1.4.

 

Section 2.2     General Intent. Buyer will use reasonable commercial efforts to
end its need to use the Transition Services as soon as practicable following the
Closing Date and (unless the parties otherwise agree) in all events to end such
need with respect to each Transition Service not later than the applicable
Termination Date set forth on Schedule A.

 

ARTICLE 3

COMPENSATION

 

Section 3.1     Fees. As consideration for the Transition Services, Buyer will
pay, or cause to be paid, to Seller the amount specified for each Transition
Service as set forth in Schedule A (collectively, the “Fees”). All charges based
on a hourly or other time basis will be prorated based on actual hours elapsed
during the period of service. Upon the termination of any Transition Service in
accordance herewith, the consideration to be paid under this Section 3.1 will be
the accrued hourly fees payable under this Section 3.1.

 

Section 3.2     Invoices. Within 15 days after the end of each calendar month,
Seller will submit an invoice to Buyer for all Transition Services provided
during such calendar month pursuant to this Agreement. The invoices will include
a reasonably detailed description of, and specify the amount for, each type of
Transition Service including the name of the provider and recipient of the
respective Transition Services. Seller will provide documentation supporting any
amounts invoiced pursuant to this Article 3 as Buyer may from time to time
reasonably request, including detail with respect to billing information
relating to the Transition Services provided by any Third Party Provider under
this Agreement.

 

 

 

 

Section 3.3     Time of Payment. Buyer will pay, or cause to be paid, all
amounts due pursuant to this Agreement within 15 days after receipt of each such
invoice hereunder; provided, however, that in the event that Buyer, in good
faith and upon reasonable grounds, disputes any invoiced item, Buyer may
withhold payment of the disputed amount and the parties will negotiate in good
faith to resolve all such disputed amounts. Upon resolution of any such dispute,
Buyer will promptly pay to Seller all amounts agreed to be owed by Buyer to
Seller. Seller will continue to provide the Transition Services in accordance
with this Agreement pending resolution of any dispute.

 

ARTICLE 4

PERSONNEL

 

Section 4.1     Right to Designate and Change Personnel. Seller will make
available to Buyer such personnel as may be reasonably necessary to provide the
Transition Services. Seller will have the right, in its reasonable discretion,
to designate which personnel it will assign to perform the Transition Services.
Seller also will have the right, in its reasonable discretion, to remove and
replace any such personnel at any time or, so long as there is no resulting
increase in costs for Buyer; provided, however, that Seller will use its
commercially reasonable efforts to limit the disruption to Buyer in the
transition of the Transition Services to different personnel.

 

Section 4.2     Financial Responsibility for Seller Personnel. Seller will pay
for all personnel expenses, including wages and employee benefits, of its
employees performing the Transition Services.

 

ARTICLE 5

PROPRIETARY RIGHTS

 

Section 5.1     Ownership. This Agreement and the performance of the Transition
Services hereunder will not affect the ownership of any assets (including the
Assets) allocated in the Purchase Agreement. Neither party will gain, by virtue
of this Agreement or the Transition Services hereunder, by implication or
otherwise, any rights of ownership of any Intellectual Property or other
property owned by the other. Buyer will own all data assigned to Buyer pursuant
to the Purchase Agreement as well as any changes or additions thereto made on
behalf of Buyer in the performance of the Transition Services. In addition,
Buyer will own any other data with respect to Buyer or the AOC Business to the
extent (and only to the extent) such data is developed, processed, stored, used
or generated by Seller on behalf of Buyer or the AOC Business, in the
performance of the Transition Services. The provisions of this Section 5.1 do
not grant Buyer any rights to any data concerning Seller or its business (other
than the AOC business).

 

ARTICLE 6

INDEMNIFICATION

 

Section 6.1     No Other Warranties. The representations and warranties set
forth in this Agreement are Seller’s only representations and warranties
concerning the Transition Services and the Additional Services and are made for
the benefit of Buyer in lieu of all other representations or warranties of any
kind, express or implied, including warranties of merchantability or fitness for
any particular use or purpose, with respect to any Transition Services
hereunder.

 

Section 6.2     Indemnification. Seller will indemnify and hold harmless Buyer
Indemnified Parties from and against any and all Losses incurred or suffered by
Buyer Indemnified Parties arising or resulting from the gross negligence or
intentional misconduct of Seller in connection with the provision of, or failure
to provide, any Transition Services to Buyer.

 

 

 

 

Section 6.3     Limitation of Liability. Notwithstanding any other provision of
this Agreement to the contrary, in no event will any party be liable for any
special, indirect, exemplary, punitive or consequential damages in connection
with any claims, losses, damages or injuries arising out of the conduct of such
party pursuant to this Agreement regardless of whether the nonperforming party
was advised of the possibility of such damages or not except to the extent
awarded by a court of competent jurisdiction with respect to a third party
claim.

 

ARTICLE 7

FORCE MAJEURE

 

In the event that either party is delayed in or prevented from performing its
obligations under this Agreement, in whole or in part, due to a cause beyond its
reasonable control, including an act of God, fire, flood, explosion, civil
disorder, strike, lockout or other labor trouble, material shortages of
utilities, delay in transportation, breakdown or accident, any Law, Proceeding,
demand or requirement of any Governmental Authority, riot, war, or other cause
beyond its reasonable control (each a “Force Majeure Event”), then upon written
notice by the party whose performance is affected thereby to the other party of
the nature of the Force Majeure Event and its anticipated duration, (i) the
affected obligations under this Agreement will be suspended to the extent
prevented during the period of the Force Majeure Event, (ii) neither party will
have any liability to the other party or any other Person in connection with
such suspended obligation and (iii) the party claiming the Force Majeure Event
will use its commercially reasonable efforts to cure the cause of the delay or
failure to perform promptly and will resume performance as soon as the Force
Majeure Event has ended.

 

ARTICLE 8

GENERAL PROVISIONS

 

Section 8.1     Notices. All notices given pursuant to this Agreement shall be
governed by Section 15.1 of the Purchase Agreement.

 

Section 8.2     Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

Section 8.3     Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

Section 8.4     Entire Agreement and Modification. This Agreement, together with
all exhiAOCs and schedules hereto and the other documents referenced herein,
supersedes all prior agreements between the parties with respect to its subject
matter and constitutes (along with the documents referred to in this Agreement)
a complete and exclusive statement of the terms of the agreement between the
Parties with respect to its subject matter. This Agreement may not be amended
except by a written agreement executed by the party to be charged with the
amendment.

 

Section 8.5     Assignments, Successors, and No Third-Party Rights. No Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties, except that Buyer may assign any of its rights under this
Agreement to any Subsidiary of Buyer. Subject to the preceding

 

 

 

 

sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement (other than the Indemnified Persons). This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.

 

Section 8.6     Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to herein.

 

Section 8.7     Governing Law; Jurisdiction; Service of Process. . This
Agreement will be governed by the laws of the State of New York without regard
to conflicts of laws principles. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the state or federal courts located in the
State of New York, and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.

 

Section 8.8     Counterparts. This Agreement may be executed by electronic
transmission and in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement. Relationship of the Parties.
Nothing in this Agreement creates a joint venture or partnership between the
parties. This Agreement does not authorize either party (a) to bind or commit,
or to act as an agent, employee or legal representative of, the other party,
except as may be specifically set forth in other provisions of this Agreement or
(b) to have the power to control the activities and operations of the other
party. The parties are independent contractors with respect to each other under
this Agreement. Each party agrees not to hold itself out as having any authority
or relationship contrary to this Section.

 

Section 8.9 – Intentionally Left Blank

 

Section 8.10      In all matters relating to this Agreement, each party is
solely responsible for the acts of its Affiliates, employees and agents, and
employees or agents of one party will not be considered employees or agents of
any other party.

 

Section 8.11     Counterparts.   The parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
party that signed it, and all of which together constitute one agreement. This
Agreement is effective upon delivery of one executed counterpart from each party
to the other party. The signatures of all parties need not appear on the same
counterpart. The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party’s signature(s) is as
effective as signing and delivering the counterpart in person.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Asset
Purchase Agreement as of the date first written above.

 

BUYER:   Optex Systems, Inc   By:   Name:    Title:     SELLER: L-3
Communications Corporation   By:   Name:   Title:  

 

 

 

 

Schedule A

 

Transition Services

 

Description of Service:

Phone Services - The Seller currently provides telephone services, including
private branch exchange dial tone, local and long distance services, directory
assistance, voice mail, repair and move/add/change/delete services. Seller will
continue to provide these services to the Buyer while the Buyer migrates to a
local service provider

 

Termination Date:

45 days after the Closing Date.

 

Fee:

1)     Actual costs incurred associated with phone services Labor rates at
$80/hour

 

 

 

 

Description of Service:

Network Connectivity – business currently operates on the Seller network. At
Closing, the business will continue to have access to the Seller network until
the transition period ends, OR, the business provides their own dedicated data
circuit for the business network. At no time shall the business connect a
private data circuit on business network while the Seller’s data connection is
operational.

 

Seller will continue to provide Internet connectivity to the facility during the
transition period noted below while the Buyer transitions to an alternate
solution/service provider.

 

Upon request, Seller will provide commercially reasonable assistance to the
Business in its transition of carrier contracts (data only) from existing Seller
agreements to those provided by the business. Seller will be responsible for
disconnecting all services that are not transitioned. All carrier services must
be transitioned off Seller contracts within 45 days after the Closing.

 

Further, Seller will assist business in transferring files and specified
equipment and will facilitate the transfer of knowledge on how the systems
operate and are maintained by the Seller. The Seller will also provide
reasonable assistance to business in connection with business’s transition of
such services to an alternate solution.

 

Termination Date: 45 days after the Closing Date.

 

 

 

 

Fee:

1)    Actual costs incurred for service and Labor rates at $80/hour

 

    Description of Service:

Security System – business currently operates on the Seller’s security system.
Seller will continue to provide Security systems service to the facility during
the transition period noted below while the Buyer transitions to an alternate
solution/service provider. The Seller’s network is required for the Security
system and should that service be disconnected due to “Network connectivity”
transition period mentioned above, the security system service will be
discontinued.

 

Termination Date:

45 days after the Closing Date

 

Fee:

1)    Actual costs incurred for any parts/materials and service fees. Labor
rates at $80/hour

 

 

 

 

Description of Service:

Email Services – Seller will forward e-mail to Buyers e-mail addresses during
the transition period noted below while the business migrates to an alternate
solution. Seller agrees to provide an automated response for 30 days past the
end of the transition period.

 

Termination Date:

30 days after the Closing Date

 

Fee: Cost of service will be based on actual costs incurred. Labor rates at
$80/hour     Description of Service:

Other Services – The Seller will work with Buyer to ensure any service gaps are
covered in the unlikely event service is not available.

 

Termination Date:

45 days after the Closing Date

 

Fee: Cost of service will be based on actual costs incurred. Labor rates at
$80/hour

 

 

 

 

Transition Services Agreement

Schedule A.1-HR

 

Title: Health and Welfare Plan Administration.

 

Description of service:

 

L-3 will provide continuation of coverage and administrative support for benefit
plans and programs including: medical, Rx (including mail order), dental,
vision, Cobra (ADP) and flexible spending accounts (FSA) through its Benefit
Center (Xerox) for eligibility, enrollment, customer service, premiums and
claims for L-3 Applied Optics (AOC) “Transitioned Employees”, as defined in
Section 10.1 of the Asset Purchase Agreement, and for post closing former
employees (AOC terminations) through the end of the HR Transition Services
period with the following clarifications:

 

ØDuring the Transition Period, billings and reimbursements will be on a Cobra
premium rate basis for both self insured and fully insured medical, Rx, Dental,
vision invoiced to L-3 AOC Division.

 

ØFSA administration (HCRA & DCRA) can be continued through the Cobra process.

 

ØEffective with the Closing Date, L-3 will issue a COBRA Notice to all AOC
Transitioned Employees based on their qualifying event (termination of
employment). Should a Transitioned Employee terminate employment with Optex
Systems, Inc. after the Closing Date but before the end of the Transition
Period, L-3 will issue a revised COBRA Notice effective immediately. COBRA
coverage for terminated Transitioned Employees will transfer to Optex Systems,
Inc. plans at the end of the Transition Period.

 

ØEffective with the end date of the Transition Period, L-3 will cease to have
any responsibility to provide health care benefits including administrative
support incurred during the Transition Period.

 

ØEffective with the Closing Date, Staffing Services, Short and Long Term
Disability, Life Insurance, Accidental Death & Disability (AD&D), all Voluntary
Benefits (including but not limited to Supplemental AD&D, Long Term Care, Group
Universal Life, etc.), EAP, Business Travel Accident coverage (BTA),
Unemployment and Workers Compensation coverage is excluded from this agreement.

 

L-3 will invoice Optex Systems, Inc. for Transitioned Employees Cobra premiums
on a monthly basis.

 

 

 

 

Provider: Human Resources – Benefits

Organization: L-3

Address:600 Third Avenue

New York, New York 10016

 

Contact:Sabina Marotta – VP, Employee Benefits

Phone:212-805-5371

 

Receiver:

Organization: Optex Systems, Inc.

Address:1420 Presidential Dr.

Richardson, TX 75081

 

Contact:Karen L. Hawkins

Vice President of Finance/Controller

Phone:Ph 972.764.5676

 

Basis for cost:

 

Other than the costs identified on this schedule, both L-3 and Optex Systems,
Inc. will pay their respective costs in supporting the migration of the Business
off of L-3’s business infrastructure including but not limited to conversion
efforts and knowledge transfer.

 

See attached for Health and Welfare costs and respective start-up and on-going
fees.

 

Benefit/Vendor Costs:

 

L-3 will send a request for funds to Optex Systems, Inc. for all health and
welfare plan costs on a monthly basis for payment by Optex Systems, Inc.

 

Outside vendor Costs:

 

Outside vendor costs, if applicable, incurred by L-3 on behalf of Transitioned
Employees will be included as a separate line item on the L-3 invoice issued
monthly.

 

Term of service:        Closing Date until December 31, 2014

 

 

 

 

The below represents anticipated cost for coverage, start-up and on-going
administrative support based on L-3’s experience.

 

VENDOR   PRODUCT   EMPLOYER COST           Aetna Choice POS II   POS  

  EE               ES               EC               EF

$635          $1,336         $1,241         $1,907

 

Aetna EPO   EPO  

  EE               ES               EC               EF

$589           $1,236        $1,147         $1,763

 

Aetna Health Funds

Option I

Option II

  HRA  

  EE               ES               EC               EF

$495         $1,040           $ 966          $1,485

$454         $   954           $ 886          $1,362

 

Incentive Credits   L-3  

Health Risk Assessment             $ 75

Annual Physical                         $125

Disease Management                  $200

Aetna International   Med/Rx  

  EE               ES               EC               EF

$273.75       $858.18      $814.27      $1,225.40

 

Aetna Dental  

PPO

 

 

  EE               ES               EC               EF

  $29             $60              $56              $86

 

Aetna Dental   DMO  

  EE               ES               EC               EF

$26.75         $45.93         $62.30         $77.01

 

Aetna International   Dental PPO  

  EE               ES               EC               EF

$20.42         $43.90         $42.88        $74.53

 

VSP   Vision  

  EE               ES               EC               EF

   $8            $14.50        $14.50            $20

 

ADP  

 

COBRA

Admin Fee

 

Cobra Rates

 

 

Qualifying Event $6.75 per event per month

Cobra Continuants $4.50 each per month

HIPAA w/Non Cobra $4.50 each per month

 

Above rates plus 2%

 

 

 

 

EXHIBIT 15.3  BILL OF SALE

 



 

 

 

ASSIGNMENT AND BILL OF SALE AGREEMENT

 

ASSIGNMENT AND BILL OF SALE AGREEMENT, dated October 30, 2014, between L-3
Communications Corporation, a Delaware corporation (“Seller”), and Optex
Systems, Inc., a Delaware corporation (“Buyer”). Capitalized terms used herein
without definition shall have the meaning given to such terms in the Asset
Purchase Agreement (as defined below).

 

WHEREAS, Buyer and Seller are parties to an Asset Purchase Agreement, dated as
of October 30, 2014 (the “Asset Purchase Agreement”), providing for, among other
things, the assignment to Buyer of the Assets and the assumption by Buyer of the
Assumed Liabilities;

 

WHEREAS, Article 15 of the Asset Purchase Agreement requires that an Assignment
and Bill of Sale Agreement be executed and delivered at the Closing; and

 

WHEREAS, Buyer and Seller now desire to carry out the intent and purpose of the
Asset Purchase Agreement by executing and delivering this Agreement.

 

NOW, THEREFORE, in consideration of (i) the mutual covenants of Buyer and Seller
contained in the Asset Purchase Agreement and (ii) other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged:

 

Seller by these presents does hereby bargain and sell, assign, transfer, convey
to and vest in Buyer, its successors and assigns, all of Seller’s right, title
and interest, legal and equitable, in and to all of the Assets, to have, hold
and use forever.

 

Buyer hereby undertakes, assumes and agrees to perform, pay or discharge when
due all of the Assumed Liabilities.

 

Nothing in this Agreement, express or implied, is intended or shall be construed
to confer upon or give to, any person, firm or corporation other than Buyer and
Seller and their respective successors and assigns, any remedy or claim under or
by reason of this Agreement or any term, covenant or condition hereof, and all
the terms, covenants and conditions, promises and agreements contained in this
Agreement shall be for the sole and exclusive benefit of Buyer and Seller and
their respective successors and assigns.

 

Seller has executed and delivered to Buyer certain specific instruments of
assignment of even date herewith with respect to certain of the Assets. Nothing
contained in such instruments of assignment shall be deemed to modify, limit or
restrict anything contained in this Agreement.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto.

 



 

  

 

This Agreement may be amended, extended, superseded, canceled or renewed, and
the terms hereof may be waived, only by a written instrument signed by the
parties, or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE WITHOUT REGARD TO THE CHOICE OF LAW PRINCIPLES THEREOF.

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original but all such
counterparts together shall constitute one and the same instrument. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the parties hereto.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective duly-authorized officers on the date first
above written.

 

  OPTEX SYSTEMS, INC.       By:       Name:       Title:           L-3
COMMUNICATIONS CORPORATION         By:       Name:       Title:  

 

 

 